Exhibit 10.1

 

 

 

LEASE AGREEMENT

BETWEEN

WEST WASHINGTON ASSOCIATES LLC

AND

SONIC FOUNDRY

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BASIC LEASE PROVISIONS

     3   

DEFINITIONS

     4   

PREMISES AND TERM

     6   

CONSTRUCTION AND INSTALLATIONS

     7   

RENT AND OTHER CHARGES

     8   

SECURITY DEPOSIT

     11   

SERVICES BY LANDLORD

     12   

INSTALLATION, REPAIRS AND MAINTENANCE OF LEASED PREMISES

     13   

CONDUCT OF BUSINESS

     14   

INSURANCE AND INDEMNITY

     16   

DESTRUCTION OF LEASED PREMISES OR BUILDINGS

     17   

ASSIGNMENT OR SUBLETTING

     18   

DEFAULTS

     19   

SURRENDER OF PREMISES

     22   

QUIET ENJOYMENT

     22   

SALE OR MORTGAGING OF THE BUILDING

     23   

EMINENT DOMAIN

     23   

WAIVER AND ACCORD AND SATISFACTION

     24   

MISCELLANEOUS

     24   

ATTACHMENTS

     29   



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE, made and entered into at Madison, Wisconsin as of this             
day of                     , 2011, by and between West Washington Associates
LLC, a Wisconsin limited liability company (“Landlord”), and Sonic Foundry,
Inc., a Maryland corporation (“Tenant”).

ARTICLE 0. BASIC LEASE PROVISIONS:

The following descriptions and amounts are qualified by their usage elsewhere in
this Lease, including without limitation those Sections referred to in
parentheses following such descriptions.

 

SECTION 0.01 NAME/ADDRESS OF BUILDING:

(Article II, Section 2.1)

 

Network222

222 West Washington Avenue

Madison, WI 53703

SECTION 0.02 SUITE NUMBER (if applicable):

(Article II, Section 2.1)

  Suite 100

SECTION 0.03 APPROXIMATE AREA:

(Article II, Section 2.1)

 

Usable Area: 20,503 sq. ft.

Rentable Area: 22,553 sq. ft.

SECTION 0.04 (a) COMMENCEMENT DATE:

(Article II, Section 2.2)

  October 1, 2011; subject to Section 1(e) herein.

SECTION 0.04 (b) TERM OF LEASE:

(Article II, Section 2.2)

  Seven (7) Years, subject to three (3) 3-year options to extend pursuant to
Section 18.18.

SECTION 0.05 BASE RENT:

(Article IV, Section 4.1)

 

$45,575.85 per month

$546,910.20 per year

SECTION 0.06 MINIMUM ANNUAL ESCALATION:

(Article IV, Section 4.2)

  Two and One Half Percent (2.5%)

SECTION 0.07 LANDLORD’S SHARE OF OPERATING COSTS: (Article IV, Section 4.3)

  Tenant shall pay Tenant’s Pro Rata Share of increases in Operating Costs over
Landlord’s Share in the Base Year as set forth in Section 4.3 herein.

SECTION 0.08 SECURITY DEPOSIT:

(Article V, Section 5.1)

  None

SECTION 0.09 BUSINESS USE:

(Article VIII, Section 8.1)

  Offices for general office use, and other ancillary uses related thereto so
long as such uses are consistent with Class A office buildings in the Madison
CBD; and for no other purpose. SECTION 0.10 NOTICE ADDRESSES:  

LANDLORD: West Washington Associates LLC

c/o The Fiore Companies, Inc.

150 East Gilman Street, Suite 1600

Madison, Wisconsin 53703

 

TENANT: Sonic Foundry, Inc.

222 West Washington Avenue

Suite 100

Madison, WI 53703

 

3



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

In addition to the definitions and terms set forth elsewhere throughout the
Lease, the following terms will have the respective meanings set forth below:

(a) Base Year. The term “Base Year” means calendar year 2012.

(b) Building. The term “Building” will collectively refer to the office building
described in Section 0.01 and associated Building Facilities, the real property
on which it is situated (the legal description of which is attached hereto as
Exhibit “A-1”), and any landscaping, parking facilities or structures
appurtenant thereto.

(c) Building Facilities. The term “Building Facilities” means and includes all
equipment, machinery, facilities and other personal property located in the
Building and/or used or utilized wholly or partially in or in connection with
the operation and/or maintenance of the Building, or any part thereof, whether
or not located in the Building.

(d) Common Areas. The “Common Areas” consist of the entrance foyer and lobbies,
corridors, elevator foyers, restrooms, mechanical rooms, telephone closets,
janitor closets and other similar facilities provided for the common use and/or
benefit of tenants generally and/or the public, and other areas appurtenant to
or servicing the Building, including without limitation public entrance doors,
stairways, passages, stairs, restrooms, and, if the Premises include less than
an entire floor of the Building, the common lobbies, hallways, and toilets, and
other common facilities of such floor, elevators, shipping and receiving areas,
parking areas, sidewalks, plazas and landscaped areas located within, adjacent
to, or near and associated with the Building.

(e) Commencement Date. The term “Commencement Date” means (a) the date specified
in Section 0.04(a) provided that Premises are “ready for occupancy” as
hereinafter defined; or (b) the date on which Tenant takes possession of the
Premises, whichever occurs first, as adjusted under Section 3.2.

(f) Environmental Laws. The term “Environmental Laws” means any federal, state,
and local law, statute, ordinance, regulation, rule, guideline, judicial
decision, judicial or administrative order or decree, permit, license, approval,
authorization, or similar requirement of any federal, state or local
governmental agency or other governmental authority, pertaining to the
protection of human health, safety, or the environment.

(g) Escalation Date. The term “Escalation Date” means the first day of the
second Lease Year and on the first day of each Lease Year thereafter.

(h) Expiration Date. The term “Expiration Date” means the last day of the last
consecutive full Lease Year.

(i) Fringe Benefits. The term “fringe benefits” includes, without limitation,
the employer’s contribution of F.I.C.A., unemployment compensation and other
employment taxes; pension and/or profit sharing or similar plan contributions;
sick, vacation and holiday pay; training costs; paid leave; worker’s
compensation, group life and accident and health insurance premiums; disability
and other similar benefits; all paid or payable by the employer with respect to
its employees.

(j) Hazardous Material(s). The term “Hazardous Material(s)” means any chemical,
substance, material, object, condition or waste, or combination thereof, which
(i) is defined as a hazardous substance, hazardous material, hazardous waste,
pollutant, toxic material, or contaminant under any Environmental Law; (ii) is a
petroleum hydrocarbon, including crude oil or any fraction thereof; (iii) may be
hazardous to human health or safety or the environment due to its harmful or
potentially harmful properties or effects, including toxicity, corrosivity,
flammability, explosivity, infectiousness, radioactivity, carcinogenicity, or
reproductive toxicity; or (iv) is regulated pursuant to any Environmental Law.

(k) Lease Year. The term “Lease Year” means a period of 12 consecutive full
calendar months. The first Lease Year will begin on the Commencement Date if
said date will occur on the first day of a month; if not, the first Lease Year
will commence upon the first day of the month next following the Commencement
Date of the term hereof. Each succeeding Lease Year will commence upon the
anniversary of the first Lease Year.

(l) Management Company Fees. The term “Management Company Fees” means the
reasonable and customary fees for management services provided by an independent
management company, or reasonable

 

4



--------------------------------------------------------------------------------

fees for such services charged by Landlord or affiliated management companies
(which fees shall not exceed the fees that would have been charged in an
arms-length transaction.

(m) Operating Costs. The term “Operating Costs” means all reasonable and
customary costs, expenses and disbursements of every kind and nature paid or
incurred by the Landlord, or otherwise on behalf of the Landlord, in connection
with the ownership, operation, management, maintenance, replacement and repair
of the Building, all of which will be determined by Landlord on an accrual basis
and in accordance with generally accepted accounting principles, consistently
applied year to year. Operating Costs will include, without limiting the
generality of the foregoing, the following:

 

  1. Compensation (including fringe benefits) of all persons who perform duties
in connection with the Building (including, without limitation, independent
contractors, leased employees and/or temporary employees);

 

  2. All materials, supplies, tools and equipment used in connection with the
Building;

 

  3. Electricity, fuel and other sources of power, heating and cooling; water
and sewer charges; refuse collection; telephone; and similar utilities services
(excluding any such cost billed to specific tenants);

 

  4. Maintenance and service agreements for the Building and the equipment
therein, including, but not limited to, security services or alarm services, if
any, window cleaning, janitorial service, HVAC maintenance, and elevator
maintenance; and all such other expenses and costs necessary or desirable to be
incurred for the operation, cleaning and maintenance of the Building;

 

  5. Personal property taxes assessed upon personal property owned by Landlord
and used in connection with operation, maintenance and repair of the Building or
Property; Depreciation of equipment used in operating, cleaning and maintaining
the Common Areas and/or rent paid for leasing such equipment;

 

  6. Insurance maintained by Landlord in connection with the Building;

 

  7. Legal, accounting, inspection, consulting and other professional services
pertaining to the Building;

 

  8. Amortization of capital costs or expenditures incurred for any repair or
replacement to the Building (including any capital expenditure reasonably
necessary for the operation and maintenance of the Building, made for the
purpose of saving labor or otherwise reducing applicable Operating Costs, or
required by law or any governmental authority), together with interest thereon
at the rate of ten percent (10%) per annum, based upon the reasonable life of
said expenditures determined by Landlord in accordance with generally accepted
accounting principles. For purposes of determining the Operating Costs of the
Building, no single expenditure of Five Thousand Dollars ($5,000) or less will
be considered capital in nature;

 

  9. Management Company Fees;

 

  10. All costs relating to the management office, and all other administrative
expenses related to the Building;

 

  11. All costs to Landlord of providing the services described in Sections 6.1
or 7.1;

 

  12. Real Estate Taxes; and

 

  13. Any other expense or charge which in accordance with generally accepted
accounting and management principles consistently applied from year to year
would be considered an expense of leasing, owning, maintaining or repairing the
Building.

Notwithstanding the foregoing, Operating Costs will not include (i) the costs of
special services rendered to tenants (including Tenant) for which a special or
separate charge is made, (ii) any cost of preparation or alteration of space for
other tenants in the Building, (iii) leasing costs such as advertising,
promotion and marketing of space availability, legal fees associated with lease
negotiations, leasing commissions, or inducements (including tenant improvement
allowance, free rent, moving allowance, and lease buy-outs) granted for the
purpose of securing new leases or renewals of existing leases, (iv) depreciation
(except amortization of capital expenditures which are

 

5



--------------------------------------------------------------------------------

allocated over the useful life of said expenditures as described in this
Section), (v) any cost of capital improvements that enlarge or expand the
existing Building (except any such expenditures required by law or by any
governmental or quasi-governmental authority having jurisdiction over the
Building), (vi) repairs paid by proceeds of insurance (except the deductible and
that portion not covered by insurance), (vii) ground rental payments,
(viii) interest payments, (ix) debt service payments made to a mortgagee,
(x) financing or refinancing costs, (xi) management and administrative costs
associated exclusively with the ownership structure, (xii) legal fees pertaining
to lease disputes, or (xiii) any amounts payable by Landlord by way of
indemnification or which constitute a fine, interest or penalty, (xiv) repairs
necessitated by the negligence of the Landlord or required to cure violations of
laws in effect as of the Commencement Date, (xv) any cost representing an amount
paid for services or materials to a person, firm or entity related to Landlord
if such amount exceeds the amount that would have been paid at market rates to a
third party, (xvi) compensation paid to members, officers or executives of
Landlord other than the fairly allocable compensation paid to an officer of an
entity related to Landlord with respect to such officer’s ordinary and necessary
building management services provided to the Property, (xvii) other
non-operating expenses of Landlord.

(n) Real Estate Taxes. The term “Real Estate Taxes” will include any and all
real estate taxes and assessments, ad valorem charges, special benefit
assessments or charges, and all other governmental or public charges or
impositions of every kind and nature whatsoever, both general and special,
extraordinary as well as ordinary, foreseen and unforeseen, which may be levied,
assessed or imposed upon the land, building and/or improvements located upon the
tax parcel or parcels of which the Building and the Premises are a part, during
any year or partial year during the term of this Lease, or on the rents received
from the Building in the nature of a capital levy, and all expenses and fees,
including attorneys’ fees, incurred by Landlord in contesting, appealing and/or
negotiating with public authorities as to any of the above. Real Estate Taxes
shall not include any income, transfer, or capital stock taxes assessed against
and payable by Landlord, unless assessed in lieu of Real Estate Taxes.

(o) Rentable Area. The term “Rentable Area” means the rentable square footage
area determined by multiplying Usable Area by 1.10 for single tenant floors or
the rentable square footage area determined in accordance the Building Owners
and Managers Association International (hereinafter, “BOMA”) whichever is less.
For the purposes of calculating Rentable Area for this Lease, the Premises shall
be considered a single tenant floor. The Rentable Area in the Building is
196,110 at the date of execution of this Lease.

(p) Repair. The term “repair” will include replacement or renewal when
necessary, and all such “repairs” will be made by a qualified contractor and
will be equal in quality and class to the original work.

(q) Tenant’s Pro Rata Share. “Tenant’s Pro Rata Share” shall mean 11.50%, which
number represents a fraction (expressed as a percentage), the numerator of which
is the Rentable Area of the Premises and the denominator of which is the
Rentable Area of the Building, which numbers are herein stipulated by both
parties for all purposes under this Lease. Any change in Tenant’s occupancy,
whether by amendment or through the exercise of any options to expand shall
change the Tenant’s Pro Rata Share and will be deemed in effect on the first day
of the succeeding month following such change in occupancy. The calculation of
Tenant’s Pro Rata Share shall be made in accordance with BOMA, except in
determining Rentable Area which shall be determined pursuant to Article I(s).

(r) Usable Area. The term “Usable Area” means the usable square footage area
determined in accordance with the American National Standard Method for
Measuring Floor Area in Office Buildings, ANSI Z65.1-1996, published by BOMA.

ARTICLE II. PREMISES AND TERM

SECTION 2.1 PREMISES. The Landlord does hereby lease to Tenant, and Tenant
hereby takes from Landlord, that certain part of the Building, hereinafter
designated as the “Premises”, which are more particularly described in Sections
0.02 and 0.03, and located substantially as shown in Exhibit A, reserving
however to Landlord the exclusive use of the exterior walls.

SECTION 2.2 TERM. The term of this Lease and Tenant’s obligation to pay rent
hereunder will commence upon the Commencement Date. The term of this Lease will
be for the number of Lease Years set forth in

 

6



--------------------------------------------------------------------------------

Section 0.04(b). The term hereof will expire at 12:00 o’clock midnight, local
time on the Expiration Date. Upon Landlord’s request, the parties agree to
execute an Addendum to certify the Commencement Date and Expiration Date hereof,
but this Lease will not be affected in any manner if either party fails or
refuses to execute such Addendum.

SECTION 2.3 COMMON AREAS. Landlord also grants Tenant the right under this Lease
to use, in common with Landlord and other tenants, occupants and visitors to the
Building, and all others to whom Landlord may grant rights thereto, the Common
Areas, provided however that all such use by Tenant will be subject to such
reasonable Rules and Regulations as Landlord may from time to time adopt and
that Tenant may not use the Common Areas for advertising or promotional
purposes. Landlord reserves the right to increase, reduce or change the size,
height, layout, or location of the Building and its Common Areas (as long as
Tenant’s use of the Common Areas and its access to the Premises and parking
areas are not materially and unreasonably impaired). No easement, license or
other right to light, air, or view is created by this Lease. The Premises do not
include, and Tenant is given no right to use, control or occupy, the exterior
surfaces of the Building, the roof of the Building or the airspace or plenum
between the finished hung ceilings (or finished floors) in the Premises and the
unfinished slab of the ceiling above (or the unfinished floor below). All space
in or adjacent to the Premises used for shafts, stacks, pipes, conduits, fan
rooms, ducts, utility lines, sinks, and other Building facilities, and access
thereto through the Premises, is reserved to Landlord, provided such access does
not unreasonably interfere with Tenant’s use of and access to the Premises and
parking.

SECTION 2.4 ACCESSES TO PREMISES. Landlord and its authorized representatives
will have the right to enter the Premises at reasonable hours and, except in
cases of emergency, upon reasonable advance notice to Tenant (which notice,
notwithstanding any other provision of this Lease, may be given orally) to make
inspections, to exhibit the Premises to prospective tenants, purchasers, or
others, or to make alterations or repairs to the Building or the Premises for
which it is responsible or which it is entitled to make hereunder.
Notwithstanding anything to the contrary contained herein, unless Landlord
obtains prior approval from Tenant, Landlord hereby agrees not to show the
Premises to any prospective tenants earlier than one hundred eighty (180) days
prior to the Expiration Date, as extended if such is the case. In the event of
emergency or in order to comply with any laws, orders, ordinances or
requirements of any governmental unit or authority (regarding which compliance
is the responsibility of Landlord), Landlord and its authorized representatives
will have the right of entry at any time and may perform any acts related to
safety, protection, preservation or improvement of the Building or the Premises
or required by such governmental unit or authority. The proper exercise by
Landlord of any of its rights under this provision will not be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises and
Tenant will not be entitled to an abatement or reduction in rental by reason of
any such action.

ARTICLE III. CONSTRUCTION AND INSTALLATIONS

SECTION 3.1 LANDLORD’S WORK. Landlord agrees that it will perform the work and
make the installations to the Premises that are set forth as Landlord’s Work in
Exhibit B and Landlord will pay for such work on the terms and conditions
contained in Exhibit B. Landlord shall be responsible for obtaining all
construction permits and for insuring that all installations shown on Exhibit B
as Landlord’s Work are installed in compliance with all applicable codes, unless
Tenant directs Landlord to otherwise perform (and only if Landlord in its
discretion so agrees to perform) pursuant to plans and specifications provided
or otherwise approved by Tenant. By occupying the Premises, Tenant shall be
deemed to accept the same and acknowledge that the Premises comply fully with
Landlord’s covenants and obligations as provided in this Lease, subject to
completion of punchlist items, the procedure for which is set forth in Exhibit
B. Tenant acknowledges that neither Landlord nor any agent, employee or
representative of Landlord has made any representation or warranty with respect
to the suitability of the Building or Premises for the conduct of Tenant’s
business or any other purpose. Landlord will have the right, at its election, at
any time and from time to time, to make such alterations or changes in portions
of the Building outside the Premises as it may deem necessary or desirable so
long as such alterations or changes do not unreasonably interfere with the use
and occupancy by Tenant of the Premises.

SECTION 3.2 READY FOR OCCUPANCY. The Premises will be deemed to be “ready for
occupancy” under the terms of this Lease if Landlord’s construction or
remodeling of the Premises as required by Section 3.1 is

 

7



--------------------------------------------------------------------------------

sufficiently completed to allow Tenant access to begin Tenant’s Work as set
forth in Exhibit B. In the event a dispute occurs as to whether or not
Landlord’s construction or remodeling of the Premises is sufficiently completed,
the certification of the Architect that Landlord’s construction of the Premises
is substantially complete in accordance with the plans and specifications
therefor will be deemed final and conclusive. The taking of possession by Tenant
of the Premises will be deemed conclusive evidence that Tenant accepted delivery
of the Premises as substantially completed, except for completion of punchlist
items as specified in Exhibit B. The term “Tenant Delay” shall mean any actual
delay of Landlord in completing Landlord’s Work specified in Exhibit B as a
result of the performance and/or completion of any Tenant Fixturing by a person,
firm or corporation employed by Tenant, including Tenant’s review of plans and
specifications for Landlord’s Work. In the event a Tenant Delay, the
Commencement Date of this Lease will be postponed by the number of days of such
Tenant Delay.

SECTION 3.3 ALTERATIONS AND INSTALLATIONS BY TENANT. Tenant shall have the
right, at its own cost and expense, to perform the Tenant’s Work described on
Exhibit B for Tenant’s initial occupancy in the Premises. The improvements
installed in the Premises (including Landlord’s Work and the Tenant’s Work) in
connection with the initial occupancy of Tenant shall be called the
“Improvements.” After construction of the Improvements, Tenant will make no
improvements, alterations, or additions of any kind, whether structural or
non-structural (the “Alterations”) in or to the Premises or the Building without
first obtaining Landlord’s prior written approval of Tenant’s contractor, the
plans, and the specifications therefor with such approval not to be unreasonably
withheld, conditioned or delayed. Tenant shall acquire all necessary permits to
construct the Alterations from appropriate governmental agencies, furnishing a
copy thereof to Landlord prior to commencement of such construction. Tenant
shall comply with all conditions of such required permit and with all
specifications in the plans in a commercially reasonable manner. Tenant will not
commence any such work without first delivering to Landlord certificates of
insurance evidencing that Tenant has obtained a policy or policies of commercial
general liability and property damage insurance, naming Landlord as additional
insured, in limits and with companies reasonably approved by Landlord pursuant
to Section 9.1. Landlord’s approval of the plans, specifications and working
drawings for Tenant’s improvements, alterations, or additions will create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities. All Tenant’s Work and Alterations shall be
done in a good and workmanlike manner, any fixtures installed by Tenant shall be
of good quality and installed in a workmanlike manner.

SECTION 3.4 DEVELOPMENT PLAN. It is understood that Exhibit A indicates, in
general, the site plan for the Building of which the Premises are a part; and a
floor plan of the floor(s) on which the Premises is located; that Landlord, in
building and operating the improvements may make such other departures from and
changes in said plan as Landlord, in its sole discretion, may from time to time
find proper, provided such changes do not unreasonably interfere with Tenant’s
right to use or occupy the Premises and parking or access to the Premises or
parking. Landlord may, in its sole discretion, change the location of other
tenants and the nature, layout or size of any occupancy of any space unit other
than Premises at any time, construct additional buildings or improvements and
make additions or alterations thereto, and change or vary the parking, walkways,
driveways and common areas or layout thereof without the same being deemed an
eviction or disturbance of Tenant and without any abatement of rent, provided
such improvements and changes do not unreasonably interfere with Tenant’s right
to use or occupy the Premises and parking or access to the Premises or parking.

ARTICLE IV. RENT AND OTHER CHARGES

SECTION 4.1 BASE RENT. Tenant will, during the entire term of this Lease, pay to
Landlord the annual Base Rent set forth in Section 0.05 (as such amount may be
adjusted from time to time as provided in Section 4.2), in equal monthly
installments payable on the Commencement Date and in advance on the first day of
each calendar month thereafter during the term of this Lease, without any offset
or deduction whatsoever or any prior demand. All payments of rent will be made
to Landlord at its office or at such other place as it may designate in writing.
If the Commencement Date is not on the first day of a month, the Base Rent for
the fractional month containing the Commencement Date will be prorated on a per
diem basis with respect to the fractional month, and paid to Landlord on the
first day of the next month.

 

8



--------------------------------------------------------------------------------

SECTION 4.2 ADJUSTMENT TO BASE RENT. Base Rent will be increased effective on
the Escalation Date by the addition thereto of an amount which is the product
obtained by multiplying the Minimum Annual Escalation percentage set forth in
Section 0.06 by the Base Rent in effect immediately prior to the Escalation
Date.

SECTION 4.3 ADDITIONAL RENTS. In addition to Base Rent, Tenant will pay as
“Additional Rent” the sums or amounts set forth herein or as become due and
payable elsewhere in this Lease.

(a) Landlord agrees to expend as its share of Operating Costs during any
calendar year an amount equal to the actual Operating Costs of the Building
incurred during the Base Year (“Landlord’s Share”). Prior to the commencement of
each calendar year or as soon thereafter as possible, Landlord will provide a
written estimate of the Operating Costs expected to be incurred during the
calendar year in excess of Landlord’s Share for the same period and showing
Tenant’s Pro Rata Share of such amount (“estimated Tenant’s Share of Operating
Costs Increases”). Commencing on the first anniversary of the Commencement Date
Tenant will pay to Landlord, during the remaining Term of this Lease, the
estimated Tenant’s Share of Operating Costs Increases, in equal monthly
installments payable in advance on the first day of each calendar month, without
any offset or deduction whatsoever or any prior demand unless otherwise provided
in this Lease.

(b) If Landlord will not have furnished estimated Operating Costs at the times
contemplated herein, then until such estimated Operating Costs are provided,
Tenant will continue to pay an amount equal to the monthly sum payable under
this Section in respect of the last month of the preceding calendar year. In
such event, promptly after estimated Operating Costs are furnished to Tenant, or
together therewith, Landlord will give notice stating whether the aggregate
amount of the installments of estimated Tenant’s Share of Operating Costs
Increases previously made for such calendar year is more or less than the
aggregate amount of the installments of estimated Tenant’s Share of Operating
Costs Increases to be made for the then-current calendar year in accordance with
such estimated Operating Costs, and (i) if there is a deficiency, within thirty
(30) days after receipt of such notice Tenant will pay the amount of such
deficiency, or (ii) if there has been an overpayment, Landlord will credit
Tenant in the amount thereof toward subsequent payments of Base Rent or
Additional Rent (or, upon termination of the Lease, Landlord will reimburse
Tenant such overpayment in cash and within sixty (60) days thereof with
Landlord’s obligations under this Section surviving expiration or any earlier
termination of this Lease); and (iii) on the first day of the next following
month, and monthly thereafter throughout the remainder of such calendar year,
Tenant will pay an amount equal to one-twelfth (1/12) of estimated Tenant’s
Share of Operating Costs Increases, shown on such estimated Operating Costs.
Landlord may at any time or from time to time revise the estimated Operating
Costs and, in such case, the estimated Tenant’s Share of Operating Costs
Increases for the remainder of the calendar year will be based upon such revised
estimate of Operating Costs and adjusted, paid, and/or credited, as applicable,
substantially in the same manner as provided above.

(c) Within one hundred twenty (120) days after the end of each calendar year, or
at such later time as Landlord will be able to determine the actual amounts of
Operating Costs, Landlord will furnish to Tenant a written statement
(“Landlord’s Statement”) showing the actual Operating Costs for the calendar
year, Landlord’s Share of Operating Costs during the Base Year, and Tenant’s Pro
Rata Share of Operating Costs during such calendar year in excess of Landlord’s
Share (“actual Tenant’s Share of Operating Costs Increases). If Landlord’s
Statement shows that the estimated Tenant’s Share of Operating Costs Increases
exceeded the actual Tenant’s Share for such calendar year, then Landlord will
credit Tenant in the amount of such excess against subsequent payments of Base
Rent and Additional Rent. If Landlord’s Statement will show that the estimated
Tenant’s Share of Operating Costs increases were less than actual Tenant’s Share
of Operating Costs Increases for such period, Tenant will pay the amount of such
deficiency within thirty (30) days after the delivery to Tenant of such
Landlord’s Statement. Landlord’s failure to render a Landlord’s Statement with
respect to any period will not eliminate or reduce Tenant’s obligation to pay
actual Tenant’s Share of Operating Costs Increases for such period and will not
prejudice Landlord’s right to render a Landlord’s Statement with respect to any
subsequent period. The obligations of Tenant under the provisions of this
paragraph with respect to any increase in Additional Rent will survive the
expiration or any sooner termination of the this Lease. If a change in Real
Estate Taxes is obtained through a tax appeal by Landlord or otherwise, which
affects the result of Landlord’s prior year’s calculation of Tenant’s Pro Rata
Share of

 

9



--------------------------------------------------------------------------------

Operating Expense Increases, then Landlord shall promptly issue a credit or a
charge to Tenant, as the case may be, reflecting such Real Estate Taxes
adjustment.

(d) In respect of any Lease Year or partial Lease Year (including the Base Year)
in which the Building is not occupied to the extent of ninety-five percent
(95%) of the Rentable Area thereof, the Operating Costs in respect of such
period will for the purposes of this Section, be increased to be equal to the
amount which would have been incurred had the Building been occupied to the
extent of ninety-five percent (95%) of the Rentable Area thereof.

(e) Tenant will have the right to inspect Landlord’s accounting records relative
to Operating Costs of the Building at Landlord’s accounting office in Madison,
Wisconsin during normal business hours at any time within sixty (60) days
following receipt of Landlord’s Statement for the Base Year and within one
(1) year with respect to any other calendar year. Unless Tenant takes written
exception to any item within such time periods, such Landlord’s Statement will
be considered as final and accepted by Tenant. If Tenant makes a timely written
exception to Landlord (a “Notice Dispute”) and if Landlord and Tenant do not
agree on the proper amount for actual Tenant’s Share of Operating Costs
Increases within thirty (30) days of such Notice of Dispute, the matter shall be
submitted to an independent certified public accountant selected by Landlord,
with reasonable approval by Tenant, whose determination shall be final. If
Landlord shall have overstated Tenant’s Share of Operating Costs by more than
five (5) percent, Landlord shall pay all costs of such examination. If Landlord
shall not have overstated Tenant’s Share of Operating Expenses by more than five
percent (5%), Tenant shall pay all costs of such examination.

(f) In the event that an increase in Real Estate Taxes is caused by Tenant’s
improvements made to the Premises (other than the Landlord’s Work as defined in
Exhibit B), Tenant will pay when due all the increase attributable to such
improvements. If the improvements, the taxes for which are to be paid separately
by Tenant, are not separately assessed, Landlord will equitably determine
Tenant’s portion of that tax from the respective valuations assigned in the
assessor’s worksheets or such other information (which may include the cost of
construction) as may be reasonably available.

SECTION 4.4 UTILITIES. Landlord shall provide utility services, including
electricity and heating, ventilation and air conditioning (“HVAC”) to the
Premises in the manner set forth in Section 6.1. The cost of all utilities
supplied to or used in Premises shall be included in Operating Costs. In the
case of electricity, if Landlord reasonably believes that Tenant is using
materially in excess of Building Standard for electric, Landlord may install a
submeter in the Premises. If a submeter is installed, Tenant will pay Landlord
for such excess electricity consumed. Said payment will be calculated using the
rate Tenant would pay the utility company furnishing such service if a direct
meter served the Premises. Tenant will operate or draw from the heating,
ventilating and air conditioning system or systems that serve the Premises and
other premises in a manner not to unduly drain HVAC in violation of Section 6.1.

Landlord has advised Tenant that presently Madison Gas & Electric (“Electric
Service Provider”) is the utility company selected by Landlord to provide
electricity service for the Building. Notwithstanding the foregoing, Landlord
will have the right at any time and from time to time during the Lease Term to
either contract for service from a different company or companies providing
electricity service (each such company will hereinafter be referred to as an
“Alternate Service Provider”) or continue to contract for service from the
Electric Service Provider. Tenant will cooperate with Landlord, the Electric
Service Provider, and any Alternate Service Provider at all times and, as
reasonably necessary, will allow Landlord, Electric Service Provider, and any
Alternate Service Provider reasonable access to the Building’s electric lines,
feeders, risers, wiring, and any other machinery within the Premises.

Landlord shall in no way be liable or responsible for any loss, damage, or
expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, or defect in the supply or character of the electric
energy furnished to the Premises, or if the quantity or character of the
electric energy supplied by the Electric Service Provider or any Alternate
Energy Provider is no longer available or suitable for Tenant’s requirements,
and no such change, failure, defect, unavailability, or unsuitability shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent, or relieve Tenant from any of its
obligations under this Lease. Notwithstanding the foregoing, in the event of any
such

 

10



--------------------------------------------------------------------------------

failure which (i) renders the Premises untenantable, (ii) is within Landlord’s
control to remedy, and (iii) continues uninterrupted for a period of five
(5) business days, the Base Rent shall abate for the number of days such failure
continues beyond such five (5) business day period. In addition, if such failure
continues for thirty (30) consecutive days, Tenant shall have the right at its
option to terminate this Lease by sending Landlord written notice of such
election prior to the failure having been corrected.

SECTION 4.5 PARKING AND STORAGE. Tenant will pay to Landlord, during the entire
term of this Lease, in monthly installments payable in advance on the first day
of each calendar month, without any offset or deduction whatsoever or any prior
demand, the amounts set forth in any Parking Addendum and/or any Storage Space
Addendum incorporated in this Lease. Unless Tenant executes a Parking Addendum
or Storage Space Addendum, Tenant will have no right to use any underground
parking facilities or storage facilities of the Building, respectively.

SECTION 4.6 INTEREST ON PAST DUE OBLIGATIONS; CERTIFIED FUNDS. Except as may
expressly be provided in this Lease to the contrary, any amount due to Landlord
not paid when due will bear interest at the rate of nine percent (9%) per annum
greater than the prime rate as published in the Wall Street Journal as the same
may fluctuate from and after the date on which the payment was first due through
the date on which the payment is paid in full, provided, however, that the
payment of such interest will in no event exceed the highest rate allowed under
applicable law. Payment of such interest will not excuse or cure any default by
Tenant under this Lease.

SECTION 4.7 LATE CHARGES. Tenant hereby acknowledges that late payment of rent
and other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges, and late charges that may be imposed on Landlord by the terms of any
mortgage covering the Premises. Accordingly, if any installment of Base Rent,
Additional Rent or any other sum due from Tenant is not received by Landlord or
Landlord’s designee within five (5) days after said amount is due, then Tenant
will immediately pay to Landlord a late charge equal to ten percent (10%) of
such overdue amount or the sum of One Hundred Dollars ($100.00), whichever is
greater, provided, however, that such late change will only be applied upon the
second occurrence during the term of the Lease (as extended). The parties hereby
agree that such late charge represents a fair and reasonable estimate of the
cost Landlord will incur by reason of late payment by Tenant, and is in addition
to Interest on Past Due Obligations. Acceptance of such late charge by Landlord
will in no event constitute a waiver of Tenant’s default with respect to such
overdue amount, or prevent Landlord from exercising any of the other rights and
remedies granted under this Lease.

ARTICLE V. SECURITY DEPOSIT

SECTION 5.1 AMOUNT OF DEPOSIT. Tenant will deposit with Landlord upon execution
hereof the sum set forth in Section 0.08. Said deposit will be held by Landlord,
with right of comminglement and use, and without liability for interest or duty
to render accounting, as security for the faithful performance by Tenant of all
terms, covenants and conditions of this Lease by Tenant to be kept and performed
during the term hereof.

SECTION 5.2 USE AND RETURN OF DEPOSIT. If Tenant fails to keep and perform any
of the terms, covenants and conditions of this Lease beyond any applicable cure
period, then Landlord at its option may apply said deposit, or so much thereof
as may be necessary to compensate Landlord for loss or damage sustained or
suffered by Landlord due to such breach on the part of Tenant. Should the entire
deposit, or any portion thereof, be so applied by Landlord, then Tenant will,
upon Landlord’s demand, forthwith remit to Landlord a sufficient sum to restore
said security to the original sum deposited, and Tenant’s failure to do so
within ten (10) days after receipt of such demand will constitute a breach of
this Lease. Should Tenant comply with all of said terms, covenants and
conditions and promptly pay all of the rents herein provided for as they fall
due, and all other sums payable by Tenant hereunder, said deposit will be
returned in full to Tenant at the end of the term of this Lease.

SECTION 5.3 TRANSFER OF DEPOSIT. Landlord may transfer the security deposit to
any purchaser of Landlord’s interest in the Premises, and thereupon Landlord
will be discharged from any further liability with respect to said deposit.

 

11



--------------------------------------------------------------------------------

ARTICLE VI. SERVICES BY LANDLORD

SECTION 6.1 BASIC SERVICES. Provided Tenant is not in default of its obligations
under this Lease beyond any applicable cure period, Landlord agrees to furnish
for the Premises the following services, consistent with the standards of a
modern first-class office building, and subject to the reimbursement provisions
of Section 4.3:

(a) During standard building hours (i.e., between 7:00 a.m. and 6 p.m. weekdays
with the exception of holidays), heating, ventilation and air conditioning
(“HVAC”) which shall be maintained at temperatures throughout the Premises
within the range of 68 – 72 degrees Fahrenheit during the heating season and 74
– 78 degrees Fahrenheit during the cooling season, and relative humidity
throughout the Premises within the range of twenty percent (20%) to thirty
percent (30%) during the heating season and within the range of forty percent
(40%) to sixty percent (60%) during the cooling season. During non-standard
building hours (i.e., between 6:00 p.m. and 7:00 a.m. Monday through Friday,
between 6:00 p.m. Friday and 7:00 a.m. Monday and all day on any legal holiday),
the HVAC temperature set points will be 80 degrees Fahrenheit during the cooling
season and 60 degrees Fahrenheit during the heating season. Whenever heat
generating machines or equipment are used by Tenant in the Premises which affect
the temperature otherwise maintained by the air conditioning system, as
determined by Landlord, Landlord reserves the right to install supplementary air
conditioning units in the Premises, and the costs therefor, including the cost
of installation, operation and maintenance thereof, will be paid by Tenant to
Landlord upon thirty (30) days after written demand therefor.

With respect to the Premises, Landlord shall provide Tenant the direct ability
to override the HVAC system, thermostat, and lighting control schedules during
non-building standard hours, provided, however, Tenant shall pay to Landlord, as
Additional Rent, an amount which represents the actual costs of such overtime
use of the HVAC services pursuant to the then current schedule of such costs
(currently $35.00 per hour, but subject to future change provided such future
change does not result in a charge greater than what is usual and customary in
the downtown Class A office market). Notwithstanding the foregoing, Tenant shall
be provided twelve (12) hours per week (cumulative) of HVAC services outside of
the standard building hours designated in the first paragraph of this subsection
at no additional charge to Tenant.

(b) Electric current in reasonably sufficient amounts for normal business use,
including operation of building standard lighting and general office machines of
a type that are typically used in modern, first class offices, such as personal
computers, facsimile machines, copiers, scanners, telephone system equipment,
and the like as measured at the time of execution of this Lease (“Building
Standard for Electric”). Landlord will not be liable or responsible to Tenant
for any loss or damage or expense which Tenant may sustain or incur if either
the quantity or character of the electric service changes for causes outside of
Landlord’s control.

(c) Janitorial cleaning service and refuse removal will be furnished after
normal business hours on Monday through Friday (exclusive of legal holidays).
The level of janitor service will not include carpet shampooing, drapery
cleaning, or cleaning, maintenance, or supplies for food facilities, special
equipment areas, or locker rooms located within the Premises. If Tenant requests
such services to be provided to the Premises on Saturdays, Sundays, legal
holidays, or times other than as specified, or if Tenant requires a level of
services in excess of those to be provided by Landlord in accordance with this
Section 6.1, Tenant will pay Landlord as Additional Rent the cost of those
additional services based upon actual costs incurred by Landlord’s in providing
such services.

(d) Window washing of all exterior windows at intervals determined solely by
Landlord.

(e) Men’s and women’s restrooms situated on the floor on which the Premises are
located together with hot and cold or tempered water for use in said restrooms.

(f) Cold and hot water for any restroom or lunchroom facilities installed in the
Premises by Tenant.

(g) One refrigerated drinking fountain on the floor on which the Premises are
located.

(h) Passenger elevator service in common with others.

 

12



--------------------------------------------------------------------------------

(i) An elevator equipped for freight usage subject to scheduling by Landlord
(provided, however, Landlord will allow use of such elevator during Tenant’s
move-in and move-out at times reasonably requested by Tenant).

(j) A clean, street-level lobby, entrance way, elevator lobby, public corridor,
and other public portions of the Building for use in common with others.

(k) Building directory located in close proximity to the primary entrance of the
Building listing Tenant’s name and suite number at no extra charge to Tenant.

(l) Relamping and maintaining building standard fluorescent lighting fixtures
installed in the Premises.

Unless otherwise provided above, all services shall be furnished between the
hours of 7:00 a.m. and 6:00 p.m. on weekdays and from 9:00 a.m. to 1:00 p.m. on
Saturdays, with the exception of legal holidays.

SECTION 6.2 INTERRUPTIONS OF SERVICES. If any services to be provided are
suspended, interrupted, or varied by strikes, accidents, repairs, maintenance,
alterations, orders from any governmental authority, or any cause beyond
Landlord’s control, Landlord will not be liable for any damages, direct,
indirect, or consequential, or for damages for personal discomfort, illness, or
inconvenience of Tenant, its employees, agents, or invitees, or for loss, damage
or theft of Tenant’s improvements, equipment or property, unless caused by the
deliberate act or negligence of Landlord, its agents, or employees. Except as
set forth herein, suspension or interruption will not result in any abatement of
rent, be deemed an eviction, or relieve Tenant of performance of Tenant’s
obligations under this Lease. Notwithstanding the foregoing, in the event of any
such suspension or interruption which (i) renders the Premises untenantable,
(ii) is within Landlord’s control to remedy, and (iii) continues uninterrupted
for a period of five (5) business days, the Base Rent shall abate for the number
of days such failure continues beyond such five (5) business day period. In
addition, if such suspension or interruption continues for thirty
(30) consecutive days, Tenant shall have the right at its option to terminate
this Lease by sending Landlord written notice of such election prior to the
suspension or interruption having been corrected.

ARTICLE VII. INSTALLATION, REPAIRS AND MAINTENANCE OF LEASED PREMISES

SECTION 7.1 MAINTENANCE BY LANDLORD. Landlord will keep and maintain in good
condition and repair the structural components of the Building and the Building
systems, including the roof, foundation, electrical, plumbing, HVAC, mechanical,
and fire and life safety systems in the Building (with respect to utilities, up
to the point of entry to the Premises), exterior windows and Common Areas, and
all costs incurred by Landlord in making any such repairs or maintenance will
be, to the extent permitted under the definition of Operating Costs under this
Lease, reimbursable to Landlord as Operating Costs of the Building.
Notwithstanding the foregoing, the cost of performing any such maintenance and
repairs as may be required by reason of the acts of Tenant, its employees,
agents, invitees, licensees and contractors will be paid by Tenant, at its sole
expense. When used in this paragraph, the term “repairs” will include
replacements or renewals when necessary, and all such “repairs”, whether made by
Landlord or Tenant, will be made by a qualified contractor and will be equal in
quality and class to the original work. Landlord will have no obligation to
perform any act that is the obligation of Tenant or any other tenant in the
Building. Other than as specifically provided in this Section, Landlord will not
be obligated to make any repairs or improvements of any kind, in, upon, about or
to the Premises or the Building. Tenant will, upon the discovery of any defect
in or injury to the Building or any need of repairs thereto, promptly report the
same to Landlord in writing specifying such defect, injury or need of repair

Landlord reserves the exclusive right from time to time to install, use,
maintain, repair, replace and relocate pipes, ducts, conduits, cables, wires,
vents and appurtenant fixtures, to and through the Premises and to alter or
relocate any other facility in the Building as Landlord deems reasonably
necessary or appropriate for the proper operation and maintenance of the
Building (including the servicing of other tenants in the Building), and
reserves the right at all times to transmit water, heat, air-conditioning,
electronic signals and electric current through such pipes, ducts, conduits,
cables, plumbing, vents and wires, provided the same does not unreasonably
interfere with Tenant’s use or occupancy of and access to the Premises or
parking.

 

13



--------------------------------------------------------------------------------

SECTION 7.2 MAINTENANCE BY TENANT. Subject to Landlord’s maintenance and repair
obligations set forth in Section 7.1, Tenant, at Tenant’s expense, will keep and
maintain in good order, condition and repair the improvements to the Premises
and every part thereof, including, without limiting the generality of the
foregoing, all plumbing, HVAC, electrical and lighting facilities and equipment
within the Premises, any intra-Building telephone and network cabling installed
to exclusively serve the Premises, whether or not fully contained within the
Premises, fixtures, interior walls and interior surfaces of exterior walls,
ceilings, windows, doors, plate and window glass (except the exterior),
moldings, floor covering, water coolers, whether installed or owned by Landlord
or Tenant. Tenant will repair all damage or injury to the Building or to
fixtures, appurtenances, and equipment of the Building caused by Tenant’s
installation or removal of its property or resulting from any acts or conduct of
Tenant, its employees, contractors, agents, licensees, or invitees. In the event
that Tenant fails to keep and maintain the Premises in good order, condition and
repair while this Lease is in effect, and Tenant fails to make necessary
maintenance and repairs as soon as commercially reasonable after notice by
Landlord, then Landlord may, if the same remains uncured within thirty (30) days
after written notice to Tenant, restore the Premises to such good order and
condition and make such repairs without liability to Tenant for any loss or
damage that may accrue to Tenant’s property or business by reason thereof, and
Tenant will pay Landlord upon demand as Additional Rent the cost of restoring
the Premises to such order and condition (and included in such cost will be an
eight percent (8%) fee for overhead and administration). Notwithstanding
anything contained herein to the contrary, in the event any necessary
maintenance or repair item cannot be completed within thirty (30) days following
Landlord’s notice to Tenant, but Tenant undertakes such maintenance and repair
within such thirty (30) day period and diligently pursues the same to
completion, Landlord shall not have the right to restore or repair the Premises
as provided herein.

SECTION 7.3 ENVIRONMENTAL PROTECTION. Tenant covenants, represents, and warrants
that Tenant’s use of the Premises do not and will not involve the use, storage,
generation, or disposal of Hazardous Materials (as defined herein), and that
Tenant shall not cause or permit any Hazardous Materials to be brought, used,
stored, generated, or disposed on or about the Premises or Building by Tenant,
its agents, employees, subtenants, assigns, contractors, subcontractors, or
invitees, except ordinary janitorial and office products customarily used by
tenants in connection with executive office use which products are used and
stored at the Premises in the proper manner, in the usual and customary
quantities, and in compliance with all laws including, without limitation,
Environmental Laws. Tenant shall immediately provide Landlord with written
notice (i) of any actual or suspected breach hereunder; (ii) of the presence or
release of any Hazardous Materials on or about the Premises or the Building; or
(iii) of its receipt of any notice from any governmental agency or third party
pertaining to Hazardous Materials which may affect the Premises or the Building.
The parties acknowledge that this Section will survive the termination or
expiration of this Lease. If Landlord receives notice of any alleged violation
of any Environmental Law having been committed or about to be committed by
Tenant, Landlord may, at its option immediately exercise any or all remedies
available under this Lease or at law or in equity all without giving Tenant any
notice or an opportunity to cure the default (notwithstanding any notice and
cure provision or other Lease provisions to the contrary).

ARTICLE VIII. CONDUCT OF BUSINESS

SECTION 8.1 BUSINESS USE. Tenant will use the Premises solely, exclusively and
for no other purpose than that defined in Section 0.09, provided that the
foregoing will not be construed as a representation or guarantee by Landlord
that such business may lawfully be conducted on the Premises. Tenant will not
permit, or suffer the use of, the Premises for any other business or purpose.
Tenant will not permit business to be operated in or from the Premises by any
concessionaire or licensee.

Tenant will not do anything nor permit anything to be done, in or about the
Premises, or keep, use, offer or sell in or from the Premises any article, which
will cause the cancellation of any insurance policy or increase the rate of fire
or liability insurance on the Premises or the Building, or conflict with the
laws related to fire, or with the regulations of the fire department, or with
any insurance policy on the Building or any part thereof, or conflict with any
laws, statutes, ordinances, rules or regulations of the United States,
Wisconsin, or the municipality in which the property is located. In case the
rate of insurance on said Building will be increased beyond the present rate by
reason of the nature of the business of Tenant or any subtenant, then Tenant
agrees to reimburse Landlord for the amount of such excess insurance premiums
thereby caused, at

 

14



--------------------------------------------------------------------------------

the time when such premiums will be due and payable, and such payments will be
due and collected by Landlord as Additional Rent.

SECTION 8.2 RULES AND REGULATIONS. Tenant will faithfully observe and comply
with the reasonable non-discriminatory rules and regulations that Landlord will
from time to time promulgate in accordance with this Section, including without
limitation any rules and regulations attached to this Lease, which are
incorporated herein by reference. Tenant’s failure to keep and observe such
rules and regulations will constitute a breach of the terms of this Lease in the
same manner as if such rules and regulations were contained herein as covenants.
Landlord reserves the right from time to time to reasonably amend, rescind, and
adopt reasonable and non-discriminatory additional rules and regulations as in
its reasonable judgment is necessary for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees and invitees, which rules when made and notice thereof given will be
binding upon Tenant in like manner as if originally herein prescribed. Landlord
will not be responsible to Tenant for the nonperformance of any of said rules
and regulations by any other tenants or occupants.

SECTION 8.3 ALTERNATIVE TELEPHONE OR TELECOMMUNICATIONS PROVIDER. In the event
that Tenant wishes to utilize the services of a telephone or telecommunications
provider whose equipment is not servicing the Building as of the date of
Tenant’s execution of this Lease (“Provider”), no such Provider shall be
permitted to install its lines or other equipment within the Building without
first securing the prior written consent of Landlord, which consent shall not be
unreasonably withheld. Unless all of the following conditions are satisfied to
Landlord’s reasonable satisfaction in a written agreement between Provider and
Landlord or by any other means acceptable to Landlord in its reasonable
judgment, it shall be reasonable for Landlord to refuse to give its consent
unless:

(a) Landlord shall incur no expense whatsoever with respect to any aspect of
Provider’s provision of its services, including without limitation, the costs of
installation, materials, and service;

(b) Prior to the commencement of any work in or about the Building by the
Provider, the Provider shall agree to abide by such rules and regulations, job
site rules, and such other requirements as reasonably determined by Landlord to
be necessary to protect the interest of the Building, the tenants in the
Building, and the Landlord, including without limitation, providing security in
such form and amount as determined by Landlord;

(c) Landlord reasonably determines that there is sufficient space in the
Building for the placement of all of the Provider’s equipment and materials;

(d) Provider agrees to compensate Landlord the reasonable amount determined by
Landlord for space used in the Building for the storage and maintenance of the
Provider’s equipment and for all costs that may be incurred by Landlord in
arranging for access by the Provider’s personnel, security for Provider’s
equipment, and any other such costs as Landlord may expect to incur.

The provisions of this clause may be enforced solely by the Tenant and Landlord,
and are not for the benefit of any other party, specifically, without
limitation, no telephone or telecommunications provider shall be deemed a third
party beneficiary of the Lease.

SECTION 8.4 GOVERNMENTAL REGULATIONS. Under no circumstances, except as caused
by Landlord’s negligence or willful misconduct, will Landlord be liable to
Tenant for damages or otherwise resulting from any delay or total failure by
Tenant in obtaining required governmental approvals and occupancy permits as may
be required for Tenant’s business use. Any delay hereunder will neither void nor
terminate this Lease. Tenant will, at its sole cost, observe and comply with all
ordinances or laws, rules, orders, regulations and requirements of federal,
state, county and municipal authorities, or any other applicable governmental
authority, now in force or which may hereafter be in force, which impose any
duty upon Landlord or Tenant with respect to the use, occupancy or alteration of
the Premises.

SECTION 8.5 LIENS AND OBLIGATIONS. Tenant will not create or permit others to
create any lien or obligation against Landlord by reason of making repairs or
installing material, fixtures or equipment, and

 

15



--------------------------------------------------------------------------------

further agrees to hold Landlord harmless from all claims and demands by any
third party in any manner connected with repairs or installations undertaken by
Tenant.

SECTION 8.6 WASTE OR NUISANCE. Tenant will not commit or suffer to be committed
any waste upon the Premises or any nuisance or other act or thing which may
unreasonably disturb the quiet enjoyment of any other tenant in the Building in
which the Premises are located. Landlord is not responsible to Tenant for the
waste, nuisance, or disturbances caused by other tenants of Building.

ARTICLE IX. INSURANCE AND INDEMNITY

SECTION 9.1 INSURANCE BY TENANT. Tenant will, at its cost and expense, obtain
and maintain at all times during the Lease Term, commercial general liability
insurance with a combined personal injury and property damage limit of not less
than One Million Dollars ($1,000,000) for each occurrence and not less than Two
Million Dollars ($2,000,000) in the aggregate for this location, insuring
against all liability of Tenant and its representatives arising out of and in
connection with Tenant’s use, maintenance or occupancy of the Premises and all
areas appurtenant thereto. Landlord, and other parties designated by Landlord
and having an interest in the Building, will be named as additional insured.
Tenant will increase its insurance coverage as may be required from time to time
if, in the reasonable opinion of Landlord or Landlord’s mortgagee, the amount of
public liability coverage at that time is not adequate. The limits of such
insurance will not, however, limit the liability of Tenant hereunder. Tenant
will furnish Landlord a certificate evidencing such insurance, prepared on the
ACORD 27 form or other form reasonably acceptable to Landlord. Such policies of
insurance will contain provisions or endorsements preventing their cancellation,
discontinuance or alteration without at least thirty (30) days’ prior written
notice to Landlord. The insurance secured by Tenant will insure performance by
Tenant of the indemnity provisions of this Lease to the extent of claims for
bodily injury and property damage, will be considered primary and not in excess
of coverage Landlord may carry, and will afford coverage after the termination
of this Lease for all claims based on acts, omissions, injury or damage which
occurred or arose in whole or in part during the term of this Lease. The
insurance secured by Tenant will apply on a primary basis to Landlord, even if
Landlord has other liability coverage. Tenant will at its expense obtain and
maintain all-risks property and casualty insurance coverage, written at
replacement cost value and with replacement cost endorsement, covering all
Tenant’s personal property in the Premises and all improvements, alterations or
additions made to the Premises by Tenant, but excluding improvements constructed
by Landlord as part of Landlord’s Work, which improvements shall be insured
under Landlord’s all-risk insurance policy. All insurance required under this
section will be issued by insurance companies licensed to do business in the
jurisdiction where the Building is located. Such companies will have a
policyholder rating of at least “A” and be assigned a financial size category of
at least “Class X” as rated in the most recent edition of “Best’s Key Rating
Guide.” If Tenant fails to comply with the aforesaid requirements, Landlord may
obtain such insurance and keep the same in force and effect and Tenant will pay
Landlord the cost thereof, on demand, as Additional Rent.

SECTION 9.2 INSURANCE BY LANDLORD. Landlord will maintain insurance in
connection with the Building, which may be a blanket policy covering other
properties the cost of which may be fairly allocated to this Building, against
such perils and in such amounts as Landlord may from time to time determine to
be advisable or which any mortgagee or creditor of Landlord requires Landlord to
carry, which shall include without limitation all-risk casualty coverage with
replacement cost endorsement covering the Building and the improvements in the
Premises constructed as part of Landlord’s Work, commercial general liability,
umbrella liability, boiler and machinery coverage, and rent loss insurance. The
named insured on all policies of insurance will be Landlord and, if required,
any mortgagee or creditor of Landlord. The cost of all insurance maintained by
Landlord will be a part of the Operating Costs for the Building. It is
understood that the insurance carried by Landlord does not cover the risk of
loss or damage to Tenant’s personal property, equipment, improvements, fixtures
or loss of income.

SECTION 9.3 EXEMPTION OF LANDLORD FROM LIABILITY. Tenant hereby agrees that
Landlord will not be liable for any damage or loss suffered by the business of
Tenant, or any damage to, or loss of, property in the Premises belonging to
Tenant, its employees, agents, visitors, invitees or other persons in or about
the Premises, nor will Landlord be liable for injury to the person of Tenant, or
its employees, agents, visitors, invitees or other persons in or about the
Premises, from any cause whatsoever, including, without limitation

 

16



--------------------------------------------------------------------------------

loss, damage or injury caused by or resulting from fire, steam, electricity,
gas, water or rain, or from the breakage, leakage, obstruction or other defects
of pipes, sprinklers, wires, appliances, plumbing, air conditioning or lighting
fixtures, or from any other cause whatsoever, whether the said damage or injury
results from conditions arising upon the Premises or Building, or from other
sources or places, and regardless of whether the cause of such injury or the
means of repairing the same is inaccessible to Landlord or Tenant. Landlord will
not be liable for any injury or damage (including lost profits) caused by other
tenants or persons in the Premises, occupants of adjacent property to the
Building, or the public, or caused by operations in construction of any private,
public or quasi-public work. All property of Tenant kept or stored on the
Premises will be so kept or stored at the risk of Tenant only and Tenant will
hold Landlord harmless from any claims arising out of damage to the same,
including subrogation claims by Tenant’s insurance carrier. Tenant, as a
material part of the consideration to Landlord, hereby assumes all risk of
damage to property or injury to persons, in, upon or about the Premises arising
from any cause, and Tenant hereby waives all claims in respect thereof against
Landlord. However, notwithstanding the foregoing, Landlord will not be exempt
from liability resulting from its own willful misconduct or negligence.

SECTION 9.4 COVENANT TO HOLD HARMLESS. Tenant agrees to indemnify, defend and
hold harmless Landlord against and from any and all claims except and to the
extent arising from the negligence or willful misconduct of Landlord, arising
from (i) the use or occupancy of the Premises by Tenant, (ii) any activity,
work, or thing done, or permitted or suffered by Tenant in or about the Premises
or elsewhere in the Building, (iii) any breach or default on the part of Tenant
in the performance of any covenant or agreement to be performed under the terms
of this Lease, or (iv) from any act of negligence of Tenant, its agents,
contractors, servants, employees, subtenants, concessionaires or licensees. If
any action or proceeding is brought against Landlord by reason of any such
claim, Tenant, upon notice from Landlord, covenants to defend such action or
proceeding by counsel reasonably satisfactory to Landlord.

Landlord agrees to indemnify, defend and hold harmless Tenant against and from
any and all claims, except and to the extent arising from the negligence or
willful misconduct of Tenant, arising from (i) the use or occupancy of the
Common Areas by Landlord, (ii) any activity, work, or thing done, or permitted
or suffered by Landlord in or about the Common Areas or elsewhere in the
Building, (iii) any breach or default on the part of Landlord in the performance
of any covenant or agreement to be performed under the terms of this Lease, or
(iv) from any act of negligence of Landlord, its agents, contractors, servants,
employees, subtenants, concessionaires or licensees. If any action or proceeding
is brought against Tenant by reason of any such claim, Landlord, upon notice
from Tenant, covenants to defend such action or proceeding by counsel reasonably
satisfactory to Tenant.

SECTION 9.5 WAIVER OF RECOVERY. Landlord and Tenant do each hereby relieve and
release the other and waive their entire claim of recovery for loss or damage to
the Premises or Building, or loss of the use thereof, arising out of or incident
to any occurrence or act to be insured against by either party under the terms
of this Lease, whether or not such insurance has actually been secured, and
whether loss or damage is due to the negligence of either Landlord or Tenant,
their officers, agents, licensees, employees, guests, invitees, visitors, or
otherwise. Tenant and Landlord will give notice to their respective insurance
carriers that the foregoing mutual waiver of recovery is contained in this Lease
and will obtain policies of insurance which will include a waiver by the insurer
of all right of subrogation against Landlord or Tenant in connection with any
loss or damage thereby insured against.

ARTICLE X. DESTRUCTION OF LEASED PREMISES OR BUILDINGS

SECTION 10.1 TOTAL OR PARTIAL INSURED DESTRUCTION. If the Premises are damaged
by fire or other insured casualty to the extent they are rendered untenantable
in part, Landlord will at its own expense to the extent of available insurance
proceeds cause such damage to be repaired (including reconstruction of
Landlord’s Work, but not including Tenant Work and Alterations). Landlord will
use commercially reasonable efforts to affect such repairs promptly and in such
manner as not to unreasonably interfere with Tenant’s occupancy. Within sixty
(60) days of such damage, Landlord shall notify Tenant of the estimated time to
repair the damage. If such time is two hundred seventy (270) days or less, this
Lease shall remain in full force and effect. If such time period is greater than
two hundred seventy (270) days, Tenant may, at its option within ten (10) days
of receipt of such notice, terminate this Lease by delivery of notice of such
termination to

 

17



--------------------------------------------------------------------------------

Landlord. Notwithstanding this, if the actual time to repair the Premises
continues beyond three hundred sixty (360) days after such damage or other
insured casualty, Tenant shall have the right to terminate this Lease upon
written notice to Landlord of its election to so terminate. If such damage
occurs during the last year of the term of this Lease, Landlord or Tenant will
have the right to terminate this Lease upon delivery of written notice of
termination to the other party within ninety (90) days after the date such
damage occurred, provided, however, if neither party has terminated this Lease,
Landlord will proceed with reasonable diligence to restore the Premises as set
forth above. If the Premises are rendered wholly untenantable by reason of such
damage, Landlord will either cause such damage to be repaired at Landlord’s
expense or at Landlord’s election may terminate this Lease as of the date of
such damage by delivery of written notice of Landlord’s election to terminate to
Tenant within ninety (90) days after the date such damage occurred. If the
Building is destroyed or damaged by fire or other casualty to the extent of
one-fourth (1/4) or more of the rentable area, notwithstanding that the Premises
may be unaffected by such fire or other casualty, and Landlord determines not to
rebuild or repair said damage, then at the option of Landlord, this Lease maybe
terminated upon ninety (90) days’ written notice and thereupon this Lease will
end and Tenant will surrender possession and rent will be adjusted as of the
date of such termination.

SECTION 10.2 UNINSURED CASUALTY. In the event the Premises are damaged to any
extent by any casualty, act, or occurrence not covered by Landlord’s insurance,
Landlord may repair the damage, in which event this Lease will continue, or
Landlord may elect not to repair the damage and to terminate this Lease upon
delivery of written notice to Tenant within ninety (90) days after the date such
damage occurred.

SECTION 10.3 DAMAGE TO TENANT’S IMPROVEMENTS. If Landlord is obligated to or
elects to repair or restore as provided herein, Landlord will be obligated to
make repairs or restoration only of those portions of the Building and Premises
that were originally provided at Landlord’s expense (including Landlord’s Work
but not including Tenant’s Work and Alterations). The repair and restoration of
items in the Premises not provided at Landlord’s expense will be the obligation
of Tenant.

SECTION 10.4 PARTIAL ABATEMENT OF RENT. Tenant agrees that during any period of
reconstruction or repair of the Premises, Tenant will continue the operation of
Tenant’s business within the Premises to the extent practicable. If all or any
portion of the Premises are untenantable because of damage or destruction by
fire or other causes not resulting from fault or negligence of Tenant, its
agents, employees, contractors, or invitees, and Landlord is required or elects
to repair such damage, Tenant’s Base Rent will be abated to the extent the
Premises are untenantable, from the date of the occurrence until repairs by
Landlord are completed or until Tenant again uses the untenantable portion for
the conduct of its normal business operations, whichever occurs first. However,
there will be no abatement of other sums to be paid by Tenant as required by the
provisions of this Lease.

SECTION 10.5 REQUIREMENTS OF MORTGAGEE. If Landlord’s mortgagee, ground landlord
or other creditors should require that insurance proceeds payable upon damage to
or destruction of the Building or Premises by fire or other casualty, be used to
retire or apply on the debt secured by its mortgage, ground lease or security
agreement, Landlord will, in such event, have no obligation to repair or rebuild
such damage. In such event, this Lease will terminate, at Landlord’s election,
upon delivery of written notice of termination to Tenant.

SECTION 10.6 EXPRESS AGREEMENT. This Lease will be considered an express
agreement governing any case of damage to or destruction of the Building or the
Premises by fire or other casualty. Any law presently in effect or subsequently
enacted that purports to govern the rights of Landlord and Tenant will have no
application.

ARTICLE XI. ASSIGNMENT OR SUBLETTING

SECTION 11.1 ASSIGNMENT OR SUBLETTING. Tenant will not assign, mortgage, pledge,
sell, or in any manner transfer this Lease or any estate or interest hereunder,
nor merge with or become part of a different entity and will not sublet the
Premises or any part or parts thereof, without express written consent of
Landlord. If Landlord consents, Tenant shall pay to Landlord, as Additional
Rent, and in addition to all other amounts owning to Landlord under the Lease,
fifty percent (50%) of all moneys or other consideration received by Tenant from
its transferee as consideration for the transferee’s occupancy of the Premises
in excess of the

 

18



--------------------------------------------------------------------------------

amount owned by Tenant to Landlord under this Lease less reasonable amounts
Tenant paid (ratably applied) to secure such excess amounts (attorney’s fees,
moving costs, lease concessions, tenant improvements, etc.), which Additional
Rent will be paid to Landlord as and when received by Tenant. Landlord’s right
to assign this Lease is and will remain absolute and unqualified.

Notwithstanding the provisions contained in the foregoing paragraph, Tenant may
assign this Lease or sublet the Premises or any portion thereof, without
Landlord’s consent, to any parent, subsidiary or affiliate corporation which
controls, is controlled by or is under common control with Tenant, or to any
corporation resulting from a merger or consolidation with Tenant, or to any
person or entity which acquires all or substantially all of the assets of
Tenant’s business as a going concern (collectively, being an “Transfer Event”,
and any such entity being referred to as a “Successor Entity”), so long as
(a) Tenant and the Successor Entity are jointly and severally and directly
liable to Landlord for timely and complete performance of all terms and
conditions (including without limitation payment of all Base Rent and Additional
Rent) under the Lease; (b) the Successor Entity continues the same use as Tenant
and in accordance with the provision of Section 8.1 of the Lease; and (c) both
the net worth (assets less liabilities) and the working capital (current assets
less current liabilities) of the Successor Entity, as determined in accordance
with GAAP, exceed both immediately before and immediately after the Transfer
Event the net worth and working capital of the Tenant each at their highest
point during the twelve month period immediately preceding the Transfer Event.
At Landlord’s option, the Successor Entity shall enter into a new Lease with
Landlord containing the same terms and conditions contained herein. Furthermore,
even if the Successor Entity is not related to or affiliated with Tenant,
Landlord shall not unreasonably withhold its consent to a proposed transfer or
sublet provided the specific conditions outlined in subsections (a), (b) and
(c) of this paragraph are met.

In the event of a permitted assignment by Tenant, Tenant will remain liable for
the faithful performance of all the terms and conditions in this Lease in the
event that the assignee will default in the performance of the terms and
conditions, or in the payment of the rent required thereby.

SECTION 11.2 CORPORATE OWNERSHIP. If Tenant is a corporation and if at any time
during the term of this Lease any part or all of the corporate shares of said
corporation are transferred by sale, assignment, operation of law or other
disposition (except transfers by gift, bequest or inheritance) so that the
result of such transfer would be the loss of effective voting control of said
corporation by the person or persons owing a majority of said corporate shares
at the date of this Lease, Tenant will notify Landlord in writing of such
changes and Landlord may terminate this Lease at any time after such change in
control by giving Tenant 90 days’ written prior notice of such termination. This
Section, however, will not apply if on the date this Lease is executed Tenant is
a corporation, the outstanding common stock of which is listed on a recognized
security exchange, or if at least 80% of Tenant’s stock is owned by another
corporation, the common stock of which is so listed.

ARTICLE XII. DEFAULTS

SECTION 12.1 DEFAULTS. The occurrence of any one or more of the following events
will constitute an Event of Default under this Lease by Tenant:

(a) Failure by Tenant to make any payment of rent or any other payment required
to be made by Tenant hereunder, as and when due, where such failure will
continue for a period of ten (10) days after written notice by Landlord to
Tenant.

(b) Failure of Tenant to comply with any provision of this Lease other than
payment of rent, with such failure continuing for thirty (30) days after written
notice by Landlord specifying the nature of non-compliance by Tenant with
reasonable particularity provided. However, if the nature of Tenant’s default is
such that more than thirty (30) days are reasonably required for its cure,
Tenant will not be in default if Tenant promptly commences or has commenced such
cure and thereafter diligently proceeds to cure such default within a period of
time which, under all prevailing circumstances, will be reasonable. Furthermore,
no notice of default shall be required in the case of a violation by Tenant of
15.3.

(c) (i) Insolvency of Tenant or the execution by Tenant of an assignment for the
benefit of creditors; or (ii) Filing by or against Tenant of a petition to have
Tenant adjudged bankrupt, or a petition for reorganization or arrangement under
any law relating to bankruptcy (unless in the case of a petition filed

 

19



--------------------------------------------------------------------------------

against Tenant, the same is dismissed within ninety (90) days); or
(iii) Appointment of a trustee or receiver to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within sixty (60) days; or
(iv) Attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within sixty (60) days.

If, however, during any 365 day period Tenant commits two (2) monetary or three
(3) substantially similar non-monetary defaults of which Landlord has notified
Tenant, where such notice is required, Landlord may, at its option, immediately
exercise any or all remedies available under this Lease or at law or in equity,
all without giving Tenant any notice or an opportunity to cure the last (i.e.
the third or subsequent) default (notwithstanding any notice and cure provision
or other Lease provisions to the contrary).

SECTION 12.2 LANDLORD’S REMEDIES. Upon the occurrence of any Event of Default,
Landlord will have the option to do any one or more of the following without any
notice or demand:

(a) Landlord may terminate this Lease, in which event Tenant will immediately
surrender the Premises to Landlord. If Tenant will fail to do so, Landlord may
without notice and prejudice to any other remedy available, enter and take
possession of the Premises and remove Tenant or anyone occupying the Premises
and its effects without being liable to prosecution or any claim for damages.
Tenant will indemnify Landlord for all loss and damage suffered by Landlord
because of such termination whether through inability to relet the Premises or
otherwise, including without limitation any loss of rent for the remainder of
the Term of this Lease. If Landlord elects to terminate this Lease, Tenant’s
liability to Landlord for damages will survive such termination.

(b) Landlord may declare the entire amount of all rent past due as well as that
which would have become due and payable during the remainder of the Term of this
Lease, discounted to present value and reduced by an amount equal to the fair
market value of the Lease through the end of the Term, also discounted to
present value, to be due and payable immediately. In this event, Tenant will pay
the same to Landlord immediately. Such payment will constitute payment of past
due rent and payment in advance of the rent stipulated for the remainder of the
Term of this Lease. Acceptance by Landlord of the payment of such rent will not
constitute a waiver of any then existing default occurring thereafter.

(c) Landlord may enter upon and take possession of the Premises as agent of
Tenant without terminating this Lease and without being liable to prosecution or
any claim for damages. Landlord may relet the Premises and in that connection
may make any suitable alterations or refurbish the Premises, or both, or change
the character or use of the Premises. Landlord will not be required to relet for
any use or purpose other than that specified in this Lease or which Landlord may
reasonably consider injurious to the Premises, or to any Tenant that Landlord
may consider objectionable. Landlord may relet all or any portion of the
Premises alone or in conjunction with other portions of the Building for a term
longer or shorter than the term of this Lease at a rental rate greater or less
than the then current rental rate provided in this Lease and upon such other
terms (including the granting of concessions) as Landlord solely determines to
be acceptable. If Landlord elects to reenter and relet all or any portion of the
Premises, Landlord will be entitled to recover as damages immediately, without
waiting until the due date of any future rent, or until the date fixed for
Expiration Date of this Lease, the total of all rent owed and unpaid as of the
date of the Event of Default. The Landlord can also recover the costs of reentry
and reletting including without limitation the cost of any cleanup,
refurbishing, removal of Tenant’s property and fixtures, expenses from Tenant’s
failure to quit the Premises and to leave them in the required condition, any
remodeling costs, reasonable attorneys’ fees, court costs, brokers’ commissions,
advertising costs, and the difference between the rent and all of Tenant’s other
obligations under this Lease and the actual rent received by Landlord from the
Premises for the period commencing with the date of the Event of Default and
continuing through the date designated as the Expiration Date of this Lease. No
such reentry or taking possession of the Premises will be construed as an
election on Landlord’s part to terminate this Lease unless a written notice of
such intention is given to Tenant. Landlord, however, will have no duty to relet
the Premises and Landlord’s failure to do so will not release Tenant’s liability
for rent or damages. If Landlord elects to enter and relet the Premises,
Landlord may at any time thereafter elect to terminate this Lease for Tenant’s
Event of Default. If Landlord takes possession of the Premises,

 

20



--------------------------------------------------------------------------------

Landlord will have the right to rent any other available space in the Building
before reletting or attempting to relet the Premises.

(d) Landlord may bring suit for the collection of all sums or amounts with
respect to which Tenant may be in an Event of Default and/or all damages
attributable to any Event of Default by Tenant, or any action seeking injunctive
relief to specifically enforce the covenants of Tenant in this Lease, or any
other suit or proceeding for any other relief available to Landlord at law or in
equity. Landlord may sue periodically to recover damages during the period
corresponding to the remainder of the term of this Lease, and no action for
damages will bar a later action for damages subsequently accruing.

(e) Landlord may do whatever Tenant is obligated to do by provisions of this
Lease and may enter the Premises without being liable to prosecution or claim
for damages in order to accomplish this purpose. Tenant will reimburse Landlord
immediately upon demand for any expenses that Landlord may incur in complying
with the terms of this Lease on behalf of Tenant. Landlord will not be liable
for any damages to Tenant from such action, whether caused by negligence of
Landlord or otherwise.

A termination of this Lease by Landlord or the recovery of possession of the
Premises by Landlord, or any voluntary or other surrender of this Lease by
Tenant or a mutual cancellation thereof, will not work a merger and will, at the
option of Landlord, terminate all or any existing franchises, concessions,
licenses, permits, subleases, subtenancies, departmental operating arrangements
or the like between Tenant and any third party with respect to the Premises, or
may, at the option of Landlord, operate as an assignment to Landlord of Tenant’s
interest in the same.

If Tenant will fail to remove any effects which it is entitled to remove from
the Premises upon the termination of this Lease, or upon a re-entry by Landlord
for any cause whatsoever, or upon Tenant’s ceasing to possess the Premises for
any reason, Landlord at its option may remove the same and store or dispose of
such effects without liability for loss or damage thereto, and Tenant agrees to
pay to Landlord on demand any and all expenses incurred in such removal,
including court costs, reasonable attorneys’ fees, storage and insurance charges
on such effects for any length of time the same will be in Landlord’s
possession; or Landlord at its option, without notice, may sell such effects, or
any of them, at private or public sale and without legal process, for such price
or consideration as Landlord may obtain, and apply the proceeds of such sale
upon any amounts due under this Lease from Tenant to Landlord, and upon the
expenses incidental to the removing, cleaning the Premises, selling said
effects, and any other expense, rendering the surplus, if any to Tenant;
provided, however, in the event the proceeds of such sale or sales are
insufficient to reimburse Landlord, Tenant will pay such deficiency upon demand.
Tenant acknowledges and agrees that any such disposition of Tenant’s property in
the above-described manner by Landlord will be deemed to be commercially
reasonable and that no bailment will be created by Landlord’s exercise of any of
its rights under this subparagraph.

Tenant, for itself and any and all persons claiming through or under Tenant
including its creditors, upon the termination of this Lease or expiration of the
Lease term, or in the event of entry of judgment for the recovery of the
possession of the Premises in any action or proceeding, or if Landlord will
re-enter the Premises by process of law or otherwise, hereby waives any right of
redemption provided or permitted by any statute, law or decision now or
hereafter in force. Tenant does hereby waive, surrender, and give up all rights
or privileges which it or they may or might have under and by reason of any
present or future law or decision to redeem the Premises or for a continuation
of this Lease after having been dispossessed or ejected therefrom by process of
law or otherwise.

SECTION 12.3 BANKRUPTCY OF TENANT. Nothing contained in this Lease will limit or
prejudice the right of Landlord to prove and obtain in proceedings for the
termination of this Lease by reason of bankruptcy or insolvency, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when
and governing the proceedings in which such damages are to be provided, whether
or not such amount be greater, equal to or less than the amount of the damages
recoverable under the provisions of this Article.

SECTION 12.4 WAIVER OF JURY TRIAL AND COUNTERCLAIMS. Landlord and Tenant hereby
waive the right to a trial by jury in any action or proceeding between and among
them or their successors on any matters whatsoever arising out of this Lease,
the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, and/or any claim of injury or damage. Tenant hereby waives the right
to interpose

 

21



--------------------------------------------------------------------------------

a counterclaim in any proceeding instituted by Landlord against Tenant to
terminate this Lease (except compulsory counterclaims which must be raised by
Tenant or lost), to obtain possession of the Premises, or to recover rent. This
will not, however, be construed as a waiver of Tenant’s right to assert such
claims in any separate action or actions brought by Tenant.

SECTION 12.5 RIGHTS CUMULATIVE. All rights and remedies of Landlord herein
enumerated will be cumulative and none will exclude any other right or remedy
allowed by law, and said rights and remedies may be exercised and enforced
concurrently and whenever and as often as occasion therefor arises. Suit or
suits for the recovery of damages may be brought by Landlord, from time to time,
at Landlord’s election, and nothing herein will be deemed to require Landlord to
await the date whereon this Lease or the term hereof would have expired had
there been no Event of Default.

SECTION 12.6 LANDLORD DEFAULTS/TENANT REMEDIES. Landlord will not be in default
in the performance of any obligation required to be performed by Landlord under
this Lease unless Landlord fails to perform such obligation within thirty
(30) days after the receipt of written notice from Tenant specifying in detail
Landlord’s failure to perform; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
the performance, then Landlord will not be deemed in default if it commences
such performance within such thirty (30) day period and thereafter diligently
pursues the same to completion. Upon any default by Landlord, Tenant may
exercise any of its rights provided at law or in equity.

ARTICLE XIII. SURRENDER OF PREMISES

SECTION 13.1 SURRENDER. On the last day of the Term of this Lease or upon the
earlier termination thereof for any reason, Tenant will peaceably and quietly
surrender the Premises in good order, condition, and repair, broom-clean,
reasonable wear and tear and casualty excepted, and will surrender all keys to
the Premises to Landlord at the place then fixed for the payment of rent and
will inform Landlord of all combinations on locks, safes and vaults, if any, in
the Premises. All improvements, alterations, or additions, whether temporary or
permanent, made in or upon the Premises, either by Landlord or Tenant, will be
deemed a part of the Building and the property of Landlord and will remain upon
and be surrendered with the Premises at the expiration or earlier termination of
this Lease without compensation to Tenant. However, Landlord may, at its option,
require that Tenant remove any or all improvements, alterations, or additions at
the expiration of the term or such other time at which Tenant cease to possess
the Premises, and restore the Premises (excluding Landlord’s Work, which shall
remain in the Premises) to their prior condition; provided, however, that Tenant
shall only be required to remove such alterations, improvements or additions if,
at the time of Landlord’s consent to such alterations, improvements or
additions, Landlord advised Tenant in writing that the same must be so removed.
Tenant shall remove all furniture, movable trade fixtures, and equipment
installed by Tenant at termination of this Lease. All such removals will be
accomplished in a workmanlike manner so as not to damage the Premises or the
Building, including the structure or structural qualities of the Building or the
plumbing, electrical lines, or other utilities. Any such furniture, movable
trade fixtures, and equipment not promptly removed by Tenant shall, at
Landlord’s option be deemed conclusively to have been abandoned by Tenant and
may be appropriated, sold, destroyed, or otherwise disposed of by Landlord
without notice to Tenant or obligation to compensate Tenant or to account
therefor. Tenant will pay Landlord, on demand, all actual and reasonable costs
incurred by Landlord in connection with such abandonment. The foregoing
provisions will survive expiration or termination of this Lease.

ARTICLE XIV. QUIET ENJOYMENT

SECTION 14.1 LANDLORD’S COVENANT. Landlord represents and covenants that Tenant,
provided Tenant is not in an Event of Default, shall and may peaceably and
quietly occupy the Premises during the Term of this Lease, including and any
properly exercised renewal or extension thereof. In addition, Landlord agrees to
make reasonable efforts to protect Tenant from interference or disturbance by
other tenants or third persons. However, Landlord shall not be liable for any
such interference or disturbance nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.
Notwithstanding the foregoing, Tenant acknowledges that maintenance and repairs
on or about Premises, or construction and renovation work on the Building, may
cause inconvenience to tenants or their customers, delays in delivery of
services, lack of access to certain areas, limits on available parking and
similar consequences. Except as otherwise provided in this Lease, Tenant waives
and relinquishes all claims

 

22



--------------------------------------------------------------------------------

hereafter arising against Landlord with respect to such work, and agrees that no
actions taken in connection with such work will permit Tenant to terminate this
Lease or relieve Tenant of its obligations hereunder, including, without
limitation, the obligation to pay all rent due hereunder.

ARTICLE XV. SALE OR MORTGAGING OF THE BUILDING

SECTION 15.1 SUBORDINATION. Tenant’s rights hereunder are hereby declared to be
subordinate to the lien of any mortgage or other security interest resulting
from any method of financing or refinancing, now or hereafter placed upon the
Premises or the land or buildings of which the Premises are a part and to all
advances made or hereafter to be made upon the security thereof; provided that
every such mortgage or security interest will contain a provision that the
mortgagee or holder of the mortgage or security interest will recognize the
validity of this Lease in the event of a foreclosure of Landlord’s interest so
long as Tenant is not in an Event of Default under the terms of this Lease.

SECTION 15.2 LIABILITY OF LANDLORD; SALE OF PROPERTY. Under this Lease, the
liability of Landlord is limited to Landlord’s interest in the Building and land
upon which it is situated and any judgment against Landlord will be enforceable
solely against Landlord’s interest in said Building and land. In the event
Landlord transfers its interest in the Building, Landlord shall thereby be
released from any further obligation hereunder and Tenant agrees to look solely
to the successor in interest of the Landlord for the performance of such
obligations.

SECTION 15.3 ESTOPPEL CERTIFICATE. Within ten (10) days after receipt of written
request by Landlord, Tenant agrees to deliver in recordable form a certificate
to any proposed mortgagee or purchaser or encumbrancer, or to Landlord, in a
form reasonably acceptable to such party certifying (if such be the case) that
this Lease is in full force and effect and that there are no defenses or offsets
thereto, or stating those claimed by Tenant. Tenant’s failure to deliver such
statement within such time will be conclusive upon Tenant (i) that this Lease is
in full force and effect, without modification except as may be represented by
Landlord, Iii) that there are not uncured defaults in Landlord’s performance,
and (iii) that not more than one (1) month’s rent has been paid in advance.

ARTICLE XVI. EMINENT DOMAIN

SECTION 16.1 TOTAL TAKING OF LEASED PREMISES. If a condemning authority takes
all of the Premises or a portion sufficient to render the Premises reasonably
unsuitable for the use Tenant was then making of the Premises, in Tenant’s
reasonable discretion, this Lease will terminate as of the date the title vests
in the condemning authority.

SECTION 16.2 PARTIAL TAKING OF LEASED PREMISES. If a portion of the Premises is
condemned and the balance of the Premises not taken is suitable for the use
Tenant is then making of the Premises, in Tenant’s reasonable discretion, this
Lease will terminate as to the portion taken, as of the date title vests in the
condemning authority, and continue as to the remainder. Landlord, at its sole
cost and expense, will proceed as soon as reasonably possible to make such
repairs and alterations to the Premises as are necessary to restore the
remaining Premises to a condition as comparable as reasonably practical to that
existing at the time of the condemnation. After the date on which title vests in
the condemning authority or an earlier date upon which alterations or repairs
are commenced by Landlord to restore the balance of the Premises in anticipation
of the taking, the rent will be reduced in proportion to the reduction in area
of the Premises as a result of the partial taking.

SECTION 16.3 TAKING OF BUILDING. If a condemning authority takes a portion of
the Building other than the Premises, which is so substantial as to render in
Landlord’s reasonable opinion the remainder uneconomic to maintain, Landlord may
terminate this Lease by notifying Tenant of such termination within ninety
(90) days following the date title vests in the condemning authority.

SECTION 16.4 SALE IN LIEU OF CONDEMNATION. Sale of all or a part of the Premises
or Building to a purchaser with the power of eminent domain in the face of a
threat, or the probability of the exercise of the power, will be treated as a
taking by condemnation.

SECTION 16.5 AWARD. Landlord will be entitled to all compensation paid as a
result of such taking or condemnation without participation by Tenant. Tenant
may pursue a claim against and will be entitled to the

 

23



--------------------------------------------------------------------------------

portion of any award specifically designated by the condemning authority for any
personal property of Tenant, loss of business and cost of relocation, provided
such claim or award does not diminish or adversely affect the compensation to be
paid to Landlord.

ARTICLE XVII. WAIVER AND ACCORD AND SATISFACTION

SECTION 17.1 WAIVER. The waiver by Landlord or Tenant of any term, covenant,
agreement, or condition contained in this Lease will not be deemed to be a
waiver of any subsequent breach of the same or of any other term, covenant,
agreement, condition, or provision of this Lease. Nor will any custom or
practice which may develop between the parties in the administration of this
Lease be construed to waive or lessen the right of Landlord or Tenant to insist
upon the performance by the other in strict accordance with all of the terms,
covenants, agreements, conditions, and provisions of this Lease. The subsequent
acceptance by Landlord of any payment owed by Tenant under this Lease, or the
payment of rent by Tenant, will not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant, agreement, condition, or provision of
this Lease, other than the failure of Tenant to make the specific payment so
accepted by Landlord, regardless of Landlord’s or Tenant’s knowledge of such
preceding breach at the time of the making or acceptance of such payment.

SECTION 17.2 ACCORD AND SATISFACTION. No payment by Tenant or receipt by
Landlord of a lesser amount than any rent herein stipulated will be deemed other
than payment on account of the earliest stipulated rent, nor will any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any remedy which would otherwise be available.
Accord and satisfaction, if any, will be accomplished by a separate document
executed by both parties.

ARTICLE XVIII. MISCELLANEOUS

SECTION 18.1 FORCE MAJEURE. If either Landlord or Tenant will be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of any strike, lockout, labor trouble, inability to procure materials,
failure of power, restrictive governmental laws or regulation, riot,
insurrection, picketing, sit-in, war or other reason of a like nature not
attributable to the negligence or fault of the other party delayed in performing
work or doing any act required under the terms of this Lease, then the
performance of such work or act will be excused for the period of the
unavoidable delay and the period for the performance of any such work or act
will be extended for an equivalent period. However, this provision will not
operate to excuse Tenant from the timely payment of rent or other payments
required by the terms of this Lease.

SECTION 18.2 RELATIONSHIP BETWEEN LANDLORD AND TENANT. Nothing contained in this
Lease will create any relationship between the parties hereto other than that of
Landlord and Tenant, and Landlord will not in any way or for any purpose, become
a partner of Tenant in the conduct of its business or otherwise, or a member of
a joint venture or enterprise with Tenant.

SECTION 18.3 BROKER’S COMMISSION. Tenant represents and warrants to Landlord
that it has not engaged any broker, finder, other person, or entity who would be
entitled to any commission or fee with respect to the negotiation, execution, or
delivery of this Lease other than Gelbach, LLC (“Buyer’s Broker”) and will
indemnify and hold harmless Landlord against any loss, cost, liability, or
expense incurred by Landlord as a result of any claim asserted by such broker,
finder, other person, or entity on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Tenant. Landlord represents
and warrants to Tenant that it has not engaged any broker, finder, person, or
entity who would be entitled to any commission or fee with respect to the
negotiations, execution, or delivery of this Lease other than the Fiore
Companies, Inc. (Landlord’s leasing agent) with whom Landlord has listed the
Building for lease, and will indemnify and hold harmless Tenant against any
loss, cost, liability, or expense incurred by Tenant as a result of any claim
asserted by such broker, finder, other person, or entity on the basis of any
arrangements or agreements made or alleged to have been made by or on behalf of
Landlord. Landlord shall be solely responsible for any commission or fee owed to
the Fiore Companies, Inc. Landlord shall also be responsible, through Fiore
Companies, Inc, its agent, for paying Buyer’s Broker a commission for the
initial term of this Lease as set forth in the terms of that certain Commission
Agreement between Buyer’s Agent and Listing Broker dated May 12, 2011.

 

24



--------------------------------------------------------------------------------

SECTION 18.4 ENTIRE AGREEMENT. This Lease and the exhibits and attachments, if
any, set forth all covenants, promises, agreement, conditions and understandings
between Landlord and Tenant concerning the Premises and replace and supersede
all previous agreements (written or oral), if any, and there are no covenants,
promises, agreements or conditions, or understandings, either oral or written,
between them other than those herein set forth. Except as herein otherwise
provided, no subsequent alteration, amendment, change or addition to or of this
Lease will be binding, upon Landlord and Tenant, unless the same is reduced to
writing and signed by the parties.

SECTION 18.5 PARTIAL INVALIDITY. The provisions of this Lease will be deemed
separable, and if any term or provision of this Lease or the application thereof
to any person or circumstances will to any extent be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is invalid or
unenforceable, will not be affected thereby, and each term, covenant or
condition of this Lease will be valid and be enforced to the fullest extent
permitted by law.

SECTION 18.6 ENFORCEMENT OF PROVISIONS. All costs and expenses, including
attorneys’ fees in a reasonable amount incurred by Landlord or Tenant in any
suit, trial or appeal thereof commenced to enforce the obligations of either
under this Lease, will be paid by the losing party to the prevailing party upon
demand.

SECTION 18.7 CAPTIONS AND SECTION NUMBERS. The captions, section numbers,
article numbers and index appearing in this Lease are inserted only as a matter
of convenience and in no way define or limit the scope or intent of such
sections or articles or this Lease, nor in any way affect this Lease.

SECTION 18.8 NO OPTION. Submission of this Lease for examination does not
constitute a reservation of or an option for the Premises and this Lease will
become effective as a Lease only upon execution and delivery thereof by Landlord
and Tenant.

SECTION 18.9 RECORDING. Tenant will not record this Lease without the written
consent of Landlord. However, upon request by either party hereto the parties
will join in the execution of a memorandum or so-called “short form” of this
Lease for the purpose of recordation. Such memorandum or short form Lease will
describe the parties, the Premises and the terms of this Lease and will
incorporate this Lease by reference.

SECTION 18.10 SUCCESSORS AND ASSIGNS. This Lease will be binding upon and inure
to the benefit of the parties hereto, their heirs, personal representatives,
successors and assigns, except as otherwise herein specifically provided.

SECTION 18.11 NOTICES. All notices and demands under this Lease shall be in
writing and delivered in person, or sent by pre-paid United States registered or
certified mail, return receipt requested or sent by a nationally recognized
overnight carrier, at the addresses designated in Section 0.10, or such
addresses as hereafter may be designated by either party in writing. Notices
that are mailed shall be deemed given on the date of mailing.

SECTION 18.12 TENANT DEFINED. The word “Tenant” when used herein will be taken
to mean either the singular or the plural and will refer to male or female, to
corporations or partnerships, as the case may be, or as grammatical construction
will require.

SECTION 18.13 AUTHORITY. If Tenant signs this Lease as a corporation or
partnership, each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant is duly formed and in good standing, and
that each and every person signing on behalf of Tenant has full corporate or
partnership power and authority, as the case may be, to enter into this Lease
and has taken all corporate or partnership action, as the case may be, necessary
to carry out the transaction contemplated herein, so that when executed, this
Lease constitutes a valid and binding obligation enforceable in accordance with
its terms. Upon Landlord’s request, Tenant will provide evidence satisfactory to
Landlord confirming these representations.

SECTION 18.14 DETERMINATIONS BY LANDLORD. Whenever in this Lease Landlord is to
make any determination or decision, Landlord will make its determination or
decision in the exercise of its sole

 

25



--------------------------------------------------------------------------------

discretion and judgment; however, any such determination or decision will not
bind Landlord if it has not been confirmed in writing.

SECTION 18.15 TIME OF THE ESSENCE. Time is of the essence in the performance by
either party of its obligations hereunder.

SECTION 18.16 MERGER. The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, will not work a merger, and will, at the
option of Landlord, terminate all or any existing sub-tenancies or may, at the
option of Landlord, operate as an assignment to Landlord of any or all of such
sub-tenancies.

SECTION 18.17 GOVERNING LAW / INTERPRETATION. This Lease will be governed by and
construed in accordance with the laws of the state in which the Building is
located. Landlord and Tenant understand, agree, and acknowledge that this Lease
has been freely negotiated by both parties; and that, in any controversy,
dispute, or contest over the meaning, interpretation, validity, or
enforceability of this Lease or any of its terms or conditions, there will be no
inference, presumption, or conclusion drawn whatsoever against either party by
virtue of that party having drafted this Lease or any portion thereof.

SECTION 18.18 OPTIONS TO EXTEND. So long as this Lease is in full force and
effect, Tenant will have the right, to be exercised as hereinafter provided, to
extend the term of this Lease three (3) successive periods of three (3) years
each on the following terms and conditions:

Except with respect to Base Rent, each extended term will be on the terms,
covenants, and conditions as provided in this Lease, except that there will be
no privilege to extend the term of this Lease for any period of time beyond the
expiration of the third extended term;

Base Rent for the initial extended term shall be determined according to
Section 4.2 and if exercised Tenant shall be provided a $5/USF refurbishment to
be used towards painting, re-carpeting and other such minor alterations to the
Premises;

Base Rent for the second and third extended terms shall be at the Prevailing
Market Rent (as herein determined) for substantially similar space in Downtown
Madison, Wisconsin taking into account concessions (i.e. tenant improvement
allowances for renewals, free rent, pass throughs, etc.) then being offered in
the marketplace. The Adjustment to Minimum Rent as set forth in Article IV,
Section 4.2 shall continue to operate throughout the extended term;

Tenant will exercise its right to an extension in the following manner:

 

  (a) At least one hundred eighty (180) days prior to the expiration of the
initial term and at least one hundred eighty (180) days prior to the expiration
of any extended term, Tenant will give notice to Landlord in writing of its
election to exercise the right to extend the term of this Lease or subsequent
extended terms, as the case may be.

 

  (b) On the giving of such notice, this Lease, subject to the terms of this
provision, will be deemed to be extended and the term thereof extended for a
period of three (3) years from the date of expiration of the initial term, or
from the date of expiration of the first extended term or second extended term
during which such notice is given, as the case may be, without the execution of
any further lease or instrument except for a Lease Amendment setting forth the
new Base Rent during the renewal period, determined in accordance with the
provisions below.

 

  (c)

For the second and third extended terms, if applicable, within ten (10) business
days of receipt of Tenant’s election, Landlord shall send to Tenant a written
notice specifying the Prevailing Market Rent as determined by Landlord in
accordance with this Section 18.18. Within thirty (30) days after receipt of
such notice from Landlord, Tenant shall send Landlord a written notice of
Tenant’s acceptance or challenge of Landlord’s determination of such rate,
provided, however, that in the event that Tenant fails to respond within such
thirty (30) day period, Tenant shall be deemed to have accepted Landlord’s
determination of the Prevailing Market Rent. In the event that Tenant challenges
Landlord’s determination of the Prevailing Market Rent and Landlord and Tenant
are

 

26



--------------------------------------------------------------------------------

 

not able to agree on such rate within thirty (30) days (the “Negotiation
Period”) after Tenant notifies Landlord of Tenant’s initial rejection of
Landlord’s determination of such Prevailing Market Rent, then Landlord and
Tenant shall each, within fifteen (15) days after the expiration of the
Negotiation Period, select an appraiser, each of whom shall be a licensed real
estate broker or a MAI-certified real estate appraiser with at least five
(5) years’ experience in the metropolitan Madison office market who shall
determine the Prevailing Market Rent in accordance with this Section 18.18. The
appraisers shall be instructed to complete the appraisal procedure and to submit
their written determinations to Landlord and Tenant within thirty (30) days
after their meeting. In the event that the determination of the Prevailing
Market Rent submitted by Landlord’s appraiser is equal to or less than one
hundred ten percent (110%) of the determination of the Prevailing Market Rent
submitted by Tenant’s appraiser, the Prevailing Market Rent shall be the average
of such determinations. If the determination of the Prevailing Market Rent
submitted by Landlord’s appraiser is greater than one hundred ten percent
(110%) of the determination of the Prevailing Market Rent submitted by Tenant’s
appraiser, the appraisers shall, within ten (10) days, appoint a third appraiser
with similar qualifications to make such determination of the Prevailing Market
Rent. The third appraiser shall be instructed to complete the appraisal
procedure and to submit a written determination of the Prevailing Market Rent to
Landlord and Tenant within thirty (30) days after such appraiser’s appointment.
The determination which is neither the highest nor the lowest of the three
determinations shall be binding upon Landlord and Tenant as the Prevailing
Market Rent. Landlord and Tenant shall each bear the costs of their respective
appraisers. The expenses of the third appraiser shall be borne one-half (1/2) by
Landlord and one-half (1/2) by Tenant.

SECTION 18.19 EXPANSION RIGHT. So long as there are at least three (3) years
remaining on the Term of this Lease (as extended), Tenant shall have an ongoing
right of first offer (“Right of First Offer”) to lease adjacent space (“Offer
Space” as indicated in Exhibit F herein) to the Premises subject to the
following conditions at the time Tenant exercises the Right of First Offer: a)
the Lease must be in full force and effect, b) Tenant shall not be in default
under the Lease beyond any applicable cure periods; nor shall Tenant be in
default under the Lease at the Commencement Date for the Offer Space (defined
below) beyond any applicable cure periods, and c) Tenant’s then current
financial condition meets the financial criteria reasonably acceptable to
Landlord.

Subject to the other terms of this Section and notwithstanding any prior
election or non-election of Offer Space by Tenant, after any part of the Offer
Space has or will “become available” for leasing by the Landlord (defined
below), Landlord shall not, during the Term of this Lease or any renewal or
extension thereof, lease to another tenant that available portion of the Offer
Space (“Available Offer Space”) without first offering Tenant the right to lease
such Available Offer Space, such space to be offered at the same Base Rent and
Additional Rent as Tenant’s then existing space and in a turnkey finished
condition substantially consistent with the Premises at Landlord’s sole cost and
expense. Space shall deemed to “become available” when the lease for any current
tenant of all or a portion of the Offer Space expires or is otherwise
terminated. Notwithstanding this, Offer Space shall not be deemed to “become
available” if the space is i) assigned or subleased by the current tenant of the
space, or ii) re-let by the current tenant of the space by renewal, extension,
or renegotiation.

Consistent with this, Landlord shall not lease any such Available Offer Space to
another tenant unless and until Landlord has first offered the Available Offer
Space to Tenant in writing (the “First Offer Leasing Notice”) and Tenant either
rejects such offer or a period of thirty (30) days has elapsed from the date
that Tenant has received the First Offer Leasing Notice without Tenant having
notified Landlord in writing of its acceptance of such First Offer Leasing
Notice and supplied Landlord with current financial statements that satisfy
Landlord of Tenant’s current financial condition meets the financial criteria
reasonably acceptable to Landlord.

If Tenant timely delivers to Landlord, in accordance with the conditions of this
Section, written notice of tenants exercise of the Right of First Offer for all
of the Available Offer Space (along with Tenant’s financial statements) and
Landlord determines that Tenant meets all of the conditions provided in this
Section, then

 

27



--------------------------------------------------------------------------------

the Available Offer Space shall be deemed added to the Premises and subject to
the terms and conditions in the Lease, with the exception of those Lease
modifications set forth in subsection (a) below.

 

  (a) If Tenant leases the Available Offer Space pursuant to the terms of this
Section, all the obligations, terms, and conditions under the Lease shall also
apply to the Available Offer Space except that:

 

  a. The Commencement Date for the Lease for the Available Offer Space (“the
Commencement Date for the Available Offer Space”) shall be the day the Available
Offer Space is delivered to the Tenant in a condition consistent with the
requirements contained herein;

 

  b. As of the Commencement Date for the Available Offer Space, Tenant’s Pro
Rata Share shall be increased to an amount computed to reflect the addition of
such Available Offer Space; and

 

  c. As of the Commencement Date for the Available Offer Space, the Base Rent
shall be increased to reflect the additional space which shall be offered at the
same rent per Rentable Area as Tenant’s original space (as adjusted by
Section 4.2 and Section 18.18, if applicable).

If Tenant declines or fails to duly and timely exercise its Right of First Offer
or fails to meet all of the conditions provided in this Section, Landlord shall
thereafter be free to lease the Available Offer Space in portions or in its
entirety to any third-party tenant at any time without regard to the
restrictions in this Section and on whatever terms and conditions Landlord may
decide in its sole discretion.

Within thirty (30) days after the Commencement Date for the Available Offer
Space, Landlord and Tenant shall confirm the following in a written amendment to
the Lease:

 

  a. The Commencement Date for the Available Offer Space;

 

  b. The location and size of the Available Offer Space that was leased by
Tenant with an exhibit annexed showing that space crosshatched;

 

  c. The new Base Rent to be paid by Tenant; and

 

  d. Tenant’s increased Tenant’s Pro Rata Share.

This Right of First Offer is personal to the Tenant and shall become null and
void upon the occurrence of an assignment of the Lease or a sublet of all or a
part of the Premises (except as to assignments and sublets to any parent,
subsidiary or affiliate corporation which controls, is controlled by or is under
common control with Tenant, or to any corporation resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires all or
substantially all of the assets of Tenant’s business as a going concern).

SECTION 18.20 TERMINATION OF EXISTING LEASE OBLIGATION. Landlord and Tenant are
parties to a Lease dated August 1, 2003 as amended by a First Amendment to Lease
dated October 1, 2003, by a Second Amendment to Lease dated February 11, 2004,
by a Third Amendment to Lease dated May 12, 2006, by a Fourth Amendment to Lease
dated July 5, 2006, and by a Fifth Amendment to Lease dated July 6, 2009
(collectively, the “Existing Lease”). Landlord and Tenant agree to terminate the
Existing Lease as of the later of a) the Commencement Date of this Lease, and b)
upon Tenant’s satisfaction of the provisions of the Existing Lease dealing with
the surrender of the Premises on the 7th Floor of the Building (“Existing Lease
Termination Date”). If the Termination Date has not occurred prior to the
expiration date of the Existing Lease, the term of the Existing Lease shall be
extended on a day by day basis until the Termination Date, the intent being that
Tenant shall not be subject to any otherwise applicable holdover penalty whether
or not specifically set forth in the Existing Lease. As of the Termination Date
of the Existing Lease, Landlord and Tenant shall be fully and unconditionally
released and discharged from their respective obligation arising from or
connected with the provisions of the Existing Lease except for covenants and
conditions that explicitly survive termination.

SECTION 18.21 STAGING AREA. Landlord shall construct, at its sole cost and
expense as indicated in the Work Letter, the Staging Area located on level 1P of
the Building. Additionally, Landlord agrees to spend up to $3,000.00 to acquire
a pallet lift that may be used by Tenant on a nonexclusive basis with other
tenants of

 

28



--------------------------------------------------------------------------------

the Building when taking deliveries and making shipments out of the Staging
Area. The Staging Area shall become a shared but secured Common Area for the
Building, the purpose of which is to facilitate shipping and receiving needs of
tenants. Throughout the term of this lease, Tenant shall have the right to use
(without charge) the Staging Area on a non-exclusive basis with the other
tenants of the Building. Landlord reserves the right to implement reasonable
terms and conditions for the use of the Staging Area provided such rules are
applied to all tenants in a nondiscrimination manner. At any time during the
term of the Lease and upon 180 days advance written notice to Landlord, Tenant
may elect to add the Staging Area to its Premises in its as-is condition. Upon
the date the Staging Area becomes a part of the Premises as herein provided,
Tenant shall pay to Landlord, as Additional Rent, the amount set forth in the
schedule below:

 

Calendar Year

   Additional Rent per Month

2012

   $348.00

2013

   $356.70

2014

   $365.62

2015

   $374.76

2016

   $384.13

2017

   $393.73

2018

   $403.57

Subsequent Years

   Increases at 2.5% each calendar year.

SECTION 18.22 EXTERIOR TENANT SIGNAGE. Tenant shall be permitted, at its sole
cost and expense, to place a sign on the façade of the first floor of
Network2222 as generally shown on the attached Exhibit G. This right is personal
to Sonic Foundry, Inc. and cannot be assigned or transferred to any other person
or entity other than a permitted assignee or transferee pursuant to
Section 11.1. The right granted herein is subject to Landlord’s prior
authorization, consent and approval and to the grant of final approval by the
City of Madison. Such signage shall at all times to be in compliance with all
laws, ordinances or regulations pertaining thereto.

ARTICLE XIX. ATTACHMENTS

SECTION 19.1 ATTACHMENTS. The following are attached hereto and made a part
hereof with the same force and effect as if set forth in full herein:

Exhibit “A” Site Plan/Legal Description.

Exhibit “B” Work Letter.

Exhibit “C” Rules and Regulations.

Exhibit “D” Parking Addendum.

Exhibit “E” Janitorial Specifications

Exhibit “F” Expansion Space

Exhibit “G” Exterior Tenant Signage

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day, month, and year first above written.

 

TENANT: SONIC FOUNDRY, INC. By:   /s/ Kenneth A. Minor   Kenneth A. Minor, Chief
Financial Officer By:     LANDLORD: WEST WASHINGTON ASSOCIATES LLC By:   THE
FIORE COMPANIES, INC., Management Agent By:   /s/ Lee R. Ferderer   Lee R.
Ferderer, Senior Vice President By:   /s/ Stacy M. Nemeth   Stacy M. Nemeth,
Senior Vice President

 

30



--------------------------------------------------------------------------------

EXHIBIT “A”

SITE AND PREMISES PLAN



--------------------------------------------------------------------------------

EXHIBIT “A-1”

LEGAL DESCRIPTION

Lots Four (4), Five (5), Six (6), Seven (7), Eight (8) and Nine (9), Block
Sixty-Six (66), in the City of Madison, Dane County, Wisconsin.

 

32



--------------------------------------------------------------------------------

EXHIBIT “B”

Work Letter

This Exhibit describes the respective obligations of Landlord and Tenant for the
design and construction of the Base Building Work (as defined herein), the
Tenant Improvements (as defined herein) and the Tenant Fixturing (as defined
herein) in the Building. Any capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms as set forth in the
Lease. The Base Building Work, the Tenant Improvements and the Tenant Fixturing,
respectively, shall be constructed and completed in accordance with and subject
to the terms and conditions of this Work Letter.

Landlord and Tenant acknowledge that performance of certain aspects of the Base
Building Work and the Tenant Improvements, respectively, are either dependent
upon prior performance by the other party of aspects of that party’s work or
must be performed concurrently or in particular sequence with the performance of
that other party’s work, including, but not limited to, design and plan
preparation. This approach, by necessity, requires continuous cooperation and
coordination of plan preparation and review procedures and work schedules
intended to facilitate and coordinate such critical work items which affect each
other’s performance. To that end, in addition to the terms and conditions set
forth herein, Landlord and Tenant will each assign a designated agent (with
respect to Tenant, the “Tenant Construction Agent” and, with respect to
Landlord, the “Landlord Construction Agent”) who will facilitate and coordinate
design and construction, and Landlord and Tenant may rely on all instructions,
consents, agreements, changes and modifications made by said representatives as
having been given or made by, and binding upon, Landlord or Tenant, as the case
may be.

1. Preliminary Plans and Specifications. Landlord and Tenant have agreed to the
plans and specifications prepared by Destree Architecture and Design
(“Architect”) dated May 4, 2011 (the “Preliminary Plans and Specifications”).
The Preliminary Plans and Specifications have two parts. The first part, Pricing
Set for Building Owner’s Work, details the portion of Landlord’s Work that shall
be performed at the sole cost and expense of Landlord (“Base Building Work”).
The second part, Pricing Set for Tenant Build Out, details the portion of the
work that shall be performed by Landlord, the cost of which shall be deducted
from the Tenant Improvement Allowance (“Tenant Improvements”). Collectively, the
Base Building Work and the Tenant Improvements shall be considered the
“Landlord’s Work.”

2. Preparation of Final Plans and Specifications. Upon execution of this Lease,
Landlord and Tenant shall meet with Architect to review the Preliminary Plans
and Specifications. Tenant, with Landlord’s consent which shall not be
unreasonably withheld or delayed, may direct Architect to make changes to the
Tenant Improvements. Promptly thereafter, Architect shall prepare the final
plans and specifications based on the input of Landlord and Tenant (the “Final
Plans and Specifications”).

3. Construction Contract. After the Final Plans and Specifications are completed
and approved, Landlord promptly shall obtain bids from at least three
(3) qualified general contractors (in Landlord’s sole discretion, but as of the
date hereof anticipated and agreed to be Ideal Builders, Harmony Construction,
and Bachmann Construction) to perform the Landlord’s Work, including
identification of the costs of alternative items identified in the Final Plans
and Specifications. Landlord shall provide Tenant with either a copy of the bids
or the ability to review the bids as they relate to the

 

33



--------------------------------------------------------------------------------

Tenant Improvements, at Landlord’s offices; if necessary, Tenant will provide
the contractors with an appropriate confidentiality agreement. Within seven
(7) days after bids are received, Landlord and Tenant shall meet to review the
bids and pricing for alternatives listed in the Final Plans and Specifications.
Tenant, with Landlord’s consent which shall not be unreasonably withheld or
delayed, may request the Architect to modify the Final Plans and Specifications
and thereafter Landlord to submit to the general contractors for another bid,
but any delay resulting from such request shall be deemed to be a Tenant Delay
(as such term is further defined in the Lease and in this Work Letter). When a
bid is acceptable to both parties, Landlord shall promptly endeavor to enter a
binding construction agreement (the “Construction Contract”) with that bidder
(“Contractor”) to perform Landlord’s Work. Landlord shall (i) have complete
control over the Landlord’s Work, (ii) coordinate all construction means,
methods, techniques, sequences, and procedures relating to the Landlord’s Word,
(iii) coordinate all contractors’ work and all other contractors and
subcontractors relating to the Landlord’s Work, and (iv) have the exclusive
right to direct and supervise the working forces, including subcontractors,
performing the Landlord’s Work.

4. Landlord’s Change Orders. Landlord shall submit to Tenant in the form of a
change order acceptable to Contractor, for Tenant’s review, any material change
in the Tenant Improvements which will (a) materially affect any matters
previously approved by Tenant and which materially affect the appearance of the
Premises or (b) which shall increase the cost of the Tenant Improvements. Tenant
shall have three (3) business days to review such change order and to approve
such change order or disapprove such change order in writing, which disapproval
shall contain written comments as to what changes would be necessary in order
for Tenant to approve such change order. Tenant may not disapprove any change
order solely for the reason that such change order increases the cost of the
Tenant Improvements due to a fact or circumstance unknown to Landlord at the
time the Final Plans and Specifications are completed and approved. If Tenant
shall not respond in writing within such three (3) business day period, such
change order shall be deemed approved. If Tenant shall disapprove of any change
order, Landlord and Tenant shall work together with the Architect to
expeditiously resolve Tenant’s concerns. If Tenant’s concerns are not resolved
within five (5) days of Landlord’s receipt of Tenant’s notice of disapproval,
Architect shall select another architect and this architect’s determination of
Tenant’s concerns shall be final and such determination shall be deemed an
approval by Tenant. The determination of such alternate architect shall be made
within ten (10) days of the date such matter was presented to such architect.
Any delay incurred by Landlord in completing Landlord’s Work arising out of the
approval process for a change order set forth in this paragraph shall be a
Tenant Delay.

5. Tenant’s Change Orders. Tenant shall submit to Landlord, for Landlord’s
review, any request for a change in the Tenant Improvements. Landlord shall have
three (3) business days to review such change order and to approve such change
order or disapprove such change order in writing, which disapproval shall
contain written comments as to what changes would be necessary in order for
Landlord to approve such change order. If Landlord shall not respond in writing
within such three (3) business day period, such change order shall be deemed
approved. Landlord shall have the right to disapprove any change orders
submitted by Tenant if the change (a) adds any cost to the Landlord’s Work,
(b) delays construction, or (c) in Landlord’s opinion adversely affects the
Building (financially or otherwise) in any way. Any delay incurred by Landlord
in completing Landlord’s Work arising out of the approval process for a change
order set forth in this paragraph shall be a Tenant Delay. No change in
Landlord’s Work shall be effective unless Landlord has executed a change order
for such change, such change order being in a form acceptable to Contractor. Any
change in Landlord’s Work which arises out of a request made by Tenant, shall be
at Tenant’s sole cost and expense and shall be deducted from the Tenant
Improvement

 

34



--------------------------------------------------------------------------------

Allowance or otherwise as provided in Section 6.

6. Tenant Improvement Allowance. Landlord shall provide Tenant a tenant
improvement allowance of Six Hundred Twelve Thousand Six Hundred Seventy Five
Dollars ($612,675.00) (the “Tenant Improvement Allowance”) to pay the cost of
the Tenant Improvements and the fees of Architect pursuant to the attached
proposal dated May 2, 1011 (the “Architectural Fees”), which may include,
without limitation, space planning costs, construction document preparation
costs, design costs, construction drawing costs, construction costs and all
costs Landlord incurs in connection with obtaining permits. All costs in excess
of the Tenant Improvement Allowance to construct the Tenant Improvements and for
the Architectural Fees will be paid in advance by Tenant to Landlord within ten
(10) days of demand. Any unused portion of the Tenant Improvement Allowance
shall be credited to Tenant’s obligations for Base Rent under the Lease in the
order in which such Base Rent payment obligations become due.

7. Construction of Landlord’s Work. Following completion of the Final Plans and
Specifications, Landlord shall proceed with due diligence to construct
Landlord’s Work in accordance with the Final Plans and Specifications.
Landlord’s Work shall be performed in a good and workmanlike manner and in
compliance with all applicable federal, state and local laws, regulations and
ordinances. Landlord shall use diligent efforts to follow the construction
schedule set forth in section B, below subject to reasonable delays for Force
Majeure as defined in the Lease and Tenant Delay, any such delay shall be
referred to herein as a “Permitted Delay”).

8. Landlord’s Warranty. Landlord will cause the repair or replacement of any
defects in material or workmanship, if any, in Landlord’s Work, if Landlord
receives written notification of such defect from Tenant within the period of
one (1) year after the date the Commencement Date of the Lease. Tenant’s sole
and exclusive remedy against Landlord will be for the repair of such defect.
Landlord will not be responsible for any defect of any nature in Landlord’s Work
of which Landlord is not so notified within such one (1) year period. LANDLORD
MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, IN
LANDLORD’S WORK EXCEPT THE WARRANTIES EXPRESSLY SET FORTH HEREIN. TENANT’S SOLE
REMEDY FOR THE BREACH OF ANY APPLICABLE WARRANTY WILL BE THE REMEDY SET FORTH
HEREIN. Tenant agrees that no other remedy, including without limitation
incidental or consequential damages for lost profits, injury to person or
property, or any other incidental or consequential loss will be available to
Tenant.

9. Punch List. When Landlord has substantially completed the Base Building Work
and the Tenant Improvements so that the Premises are “ready for occupancy” (as
this phrase is used in Section 3.2 of the Lease), Landlord and Architect, upon
consultation with Tenant, shall generate a punch list of all asserted defects or
incomplete work items, if any, in Landlord’s construction of the Base Building
Work and the Tenant Improvements (the “Punch List”). The creation or existence
of the Punch List, however, will not cause the Base Building Work or the Tenant
Improvements, as the case may be, to be other than “ready for occupancy.”
Landlord shall exercise due diligence in correcting or completing, as
applicable, all items on the Punch List that constitute valid defects or
incomplete work items, respectively, as soon as reasonably practicable after the
Premises are “ready for occupancy” with a minimum of interference with the
operation of Tenant, subject to any Permitted Delays. Any disagreement that may
arise between Landlord and Tenant with respect to whether an item on the Punch
List constitutes a valid defect or incomplete work item shall be conclusively
resolved by the decision of Architect. Any and all such defects or incomplete

 

35



--------------------------------------------------------------------------------

work items not set forth in the Punch List shall be conclusively deemed to be
waived by Tenant and Tenant’s occupancy of the Premises then completed shall be
conclusively deemed to constitute Tenant’s acceptance of the Premises and the
Building.

10. Completion of Tenant’s Work. All work necessary for Tenant to conduct its
business in the Premises and not included in Landlord’s Work shall be performed
by Tenant and is deemed to be “Tenant Fixturing”. Landlord shall have the right
to approve of all architects, engineers, contractors and subcontractors retained
by Tenant. Tenant will do and perform at its expense all Tenant Fixturing
(a) diligently and promptly, (b) in a good and workmanlike manner, (c) in
compliance with all applicable federal, state and local laws, regulations and
ordinances and (d) in a lien-free manner. The costs incurred by Tenant in
performing the Tenant Fixturing shall not be subject to the Tenant Improvement
Allowance. Tenant shall use diligent efforts to follow the construction schedule
set forth in section B, below, provided, however, at Tenant’s request Landlord
shall assist Tenant in working with Contractor for the installation of portions
of the Tenant Fixturing at the appropriate stage of completion of the Landlord’s
Work even if the Commencement Date under the Lease has not yet occurred. Before
doing any Tenant Fixturing, Tenant must receive prior approval for the plans and
specifications for Tenant Fixturing from Landlord. Landlord shall have no
liability whatsoever for any defects, errors or omissions in such plans and
specifications or as a result of its approval nor shall Landlord be deemed to
have warranted or represented that the same comply with applicable codes,
regulations, ordinances, covenants or restrictions affecting the construction of
improvements on the Premises, and Tenant shall have sole responsibility for
compliance with all such matters. No work performed by Tenant is in lieu of
current rent or an advance rental payment, nor is any such work deemed of any
value to Landlord at the termination or cancellation of this Lease. Tenant will
be responsible for all necessary permits and approvals required to pursue Tenant
Fixturing. Tenant’s Work will not materially hinder or interfere with the
conducting of business by other tenants. Tenant’s contractor or subcontractors
will not at any time damage, injure, interfere with or delay any other
construction within the Building. Prior to commencement of construction of the
Tenant Fixturing, all architectural and engineering consultants and all
contractors shall submit to Landlord certificates of (i) general liability
insurance with a minimum of $2,000,000 coverage also listing Landlord as an
additional insured on a primary basis and (ii) workers compensation insurance
required by law. Tenant shall indemnify Landlord and save Landlord harmless from
and against any and all claims, liens, costs and expenses on account of the
Tenant Fixturing. Any development of the Premises other than in material
accordance with the approved plans and specifications shall, at the option of
Landlord, constitute a default under the terms, conditions and provisions of the
Lease, and Landlord shall be entitled to enjoin such development in addition to
all other rights or remedies Landlord may have, it being expressly acknowledged
and agreed by the parties that monetary damages would be an inadequate remedy in
such event. Tenant shall ensure all Common Areas will be free and clear of
construction materials and any Common Areas affected by Tenant’s construction
will be cleaned on a daily basis or more often as conditions, in Landlord’s
reasonable opinion, require. Tenant shall be solely responsible for worksite
safety and the means and methods of construction. Tenant is also responsible for
the security of the Premises and for theft or damage to the property during
construction. Tenant agrees that all waste, garbage and debris resulting from
any work performed by Tenant or Tenant’s contractors or subcontractors shall be
removed from the Premises at Tenant’s sole cost and expense. Landlord shall have
the right to inspect the Premises and the conduct of Tenant’s Fixturing
periodically and upon completion of construction. Upon completion of
construction, Tenant shall furnish to Landlord lien waivers from all
contractors, subcontractors and materialmen involved in the construction of
Tenant’s Fixturing.

 

36



--------------------------------------------------------------------------------

B. Targeted Schedule for Completion of the Premises.

 

Date

  

Responsible Party

  

Task

June 29, 2011

   Landlord/Tenant    Meeting with Architect to review Preliminary Plans and
Specifications

July 5, 2011

   Landlord    Issue Final Plans and Specifications bid set to Contractors

July 19, 2011

   Landlord/Tenant    Review Contractor Bids July 29, 2011    Landlord    Let
contract for Landlord’s Work November 4, 2011    Landlord    Complete Landlord’s
Work subject to punchlist items December 5, 2011    Landlord    Liquidated
Damages Date*

 

* If Landlord shall fail to deliver the Premises, Including Landlord’s Work in a
substantially complete condition subject to punchlist items as set forth in this
Work Letter (“Substantially Complete”) on or before December 5, 2011 subject to
Permitted Delays, Landlord shall pay Tenant $1,500.00 per day of such delay
which is Liquidated Damages. The Liquidated Damages shall be Tenant’s sole and
exclusive remedy for any delays which are not Permitted Delays.

 

37



--------------------------------------------------------------------------------

EXHIBIT “C”

RULES AND REGULATIONS

1. Access may be had by Tenant to the Common Areas and to the Premises at any
time between the hours of 7:00 a.m. and 6:00 p.m., Monday through Friday, legal
holidays excepted. At other times access to the Building may be refused unless
the person seeking admission has an access card. Tenant shall be responsible for
all persons for whom Tenant requests passes or access cards and shall be liable
to Landlord for all acts of such persons. Landlord shall in no case be liable
for damages for the admission or exclusion of any person from the Building.
Subject to Landlord’s security system, Tenant shall have access to the Building
garage and Premises 24 hours/day, 7 days/week.

2. Upon the Commencement Date, Landlord will furnish, at Landlord’s cost,
Tenant’s then current employees with keys and/or access cards to the main
Building entry doors and to Tenant’s Premises. Thereafter, Landlord will make a
reasonable charge for any additional keys and/or access cards. Tenant will not
have such keys duplicated. Tenant will not alter any lock, install a new or
additional lock or any bolt on any door of its Premises without prior written
consent of Landlord. Upon Termination of this Lease, Tenant will deliver to
Landlord all keys and/or access cards to doors in the Building and Premises.

3. Sidewalks, doorways, vestibules, halls, stairways and similar areas will not
be obstructed by Tenant or used for any purpose other than ingress or egress to
and from the Premises and for going from one to another part of the Building.
Tenant will not enter the mechanical rooms, air conditioning rooms, electrical
closets, janitorial closets, or similar areas outside of the Premises or go upon
the roof of the Building without the prior written consent of Landlord.

4. Landlord will provide and install, at Tenant’s cost, all letters or numerals
on entrance doors to the Premises; all such letters and numerals will be in the
building standard graphics, and no others will be used or permitted on the
exterior of, or which may be visible from outside the Premises. Said
graphics/signs may be updated or changed from time to time at Landlord’s
discretion.

5. Landlord in conspicuous places in the Building will place directories. No
other directories will be permitted unless previously consented to by Landlord
in writing. Landlord reserves the right to restrict the amount of directory
space utilized by Tenant. Directory strips displaying the names and location of
Tenant’s company, officers or employees must be ordered through Landlord at
Tenant’s sole cost.

6. No signs, advertisements or notices will be painted or affixed on or to any
windows or doors, or other part of the Building, or that are visible from the
exterior of the Building, except of such color, size and style and in such
places as will be first approved in writing by Landlord.

7. Landlord will have the power to prescribe the weight and position of iron
safes, bookshelves, or other heavy equipment, which will in all cases, to
distribute weight, stand on plank strips at least two inches thick. All damage
done to the Building by taking in or putting out any property of a Tenant, or
done by Tenant’s property while in the Building, will be repaired at the expense
of Tenant.

8. Tenant will notify the Building manager when safes, furniture or other heavy
equipment are to be taken in or out of the Building, and the moving will be done
under the supervision of the Building Manager, after written permit from
Landlord. Persons employed to move such property must be approved by Landlord.

9. No furniture, packages, or bulky material of any kind will be received in the
Building or carried up or down stairs or in the elevators, except in the manner
and at the times reasonably specified by Landlord. Tenant will not use in the
delivery, receipt, or other movement of supplies and personal property, any hand
trucks or carts other than those equipped with rubber tires and side guards.
Landlord acknowledge that an important part of Tenant’s business involves the
shipping and receiving of its Mediasite product as well as items needed for
trade show exhibits related to the same. Notwithstanding this paragraph,
Landlord agrees

 

38



--------------------------------------------------------------------------------

that it shall not unreasonably restrict or condition Tenant’s operations as it
relates to the movement of its Mediasite product in and out of its Premises and
the Building.

10. Corridor doors, when not in use, will be kept closed.

11. Tenant will not conduct mechanical or manufacturing operations, cook or
prepare food (except microwave cooking for the benefit of Tenant’s employees),
or place or use any inflammable, combustible, explosive or hazardous fluid,
chemical, device, substance or material in or about the Building without prior
written consent of Landlord. Tenant will comply with all rules, orders,
regulations, and requirements of the applicable Fire Rating Bureau, or other
similar body.

12. Electric space heaters will not be used without Landlord’s prior written
permission.

13. No flashing lights or search lights, loud speakers, television sets,
phonographs, radios or other devices will be used in a manner so as to be heard
or seen outside of the Premises without the prior written consent of Landlord.
Notwithstanding this, Landlord does hereby consent to the Tenant’s media wall in
its existing 1st Floor Premises lobby.

14. Tenant will not make or permit any improper noise, cause disturbances, or
create odors in the Building, or otherwise interfere in any way with other
tenants, or persons having business with them.

15. Tenant will cooperate with Landlord’s employees in keeping Premises neat and
clean.

16. Nothing will be swept or thrown into the corridors, halls, elevators shafts
or stairways. No birds or animals will be brought into or kept in or about the
Building.

17. No machinery other than standard office machines such as typewriters,
calculators, copying machines, personal computers, and similar machines will be
operated on Premises without the prior written consent of Landlord.

18. Tenant will not place anything, including but not limited to furniture,
fixtures, equipment, merchandise displays, decorations, advertisements and
signs, in any of the Common Areas of the Building or the sidewalks adjacent
thereto, without prior written approval of Landlord.

19. Tenant will not in or on any part of the Common Areas: a) vend or solicit
orders for sale or distribution of any merchandise, service periodical, book,
pamphlet or other material; b) distribute any circular, handbill, placard, or
other material; c) solicit membership in any organization or group or
contribution for any purpose; d) create a nuisance or hazard; e) discard refuse,
except in designated receptacles; or f) damage any sign, lighting fixture,
landscaping material, other improvements, property of customers, or property of
others within the Building.

20. The plumbing facilities will not be used for any other purpose than that for
which they are constructed, and no foreign substance of any kind will be thrown
therein, and the expense of any breakage, stoppage, or damage resulting from a
violation of this provision will be borne by Tenant who will, or whose
employees, agents or invitees will have caused it.

21. Bicycles or other vehicles will not be permitted in the offices, halls, or
corridors of the Building, nor will any obstruction of sidewalks or entrances of
the Building by such be permitted.

22. Without limitation upon any of the provisions of this Lease, Tenant will
refer all contractor representatives, installation technicians, janitorial
workers and other mechanics, artisans, and laborers rendering any service in
connection with the repair, maintenance, or improvement of the Building to
Landlord for Landlord’s supervision, approval, and control before performance of
any such service. This will apply to all work performed in the Building,
including without limitation, installation of telephones, computers, electrical,
and electronic devices of any kind and attachments and installations of any
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment, or
any other portion of the Building. Plans and specifications

 

39



--------------------------------------------------------------------------------

for such work, prepared at Tenant’s sole expense, will be submitted to Landlord
and will be subject to Landlord’s prior written approval in each instance before
the commencement of work.

23. No blinds, shades, curtains, draperies or similar items visible from the
exterior of the Building (other than Landlord’s Building Standard mini-blinds)
shall be installed without Landlord’s prior written consent.

 

40



--------------------------------------------------------------------------------

EXHIBIT “D”

PARKING ADDENDUM

So long as this Lease remains in effect and Tenant is not in an Event of Default
hereunder, Tenant will have a non-exclusive license to use twenty eight
(28) parking spaces which service the Building in consideration for Tenant’s
monthly payment of $125.00 per parking space which will be due and payable as
Additional Rent at the same time as are Tenant’s monthly installments of Base
Rent. The rate for the Building parking stalls shall escalate annually at three
(3%) percent but in no case shall the monthly rate be greater than the amount
Landlord is generally charging new tenants to the Building.

In addition and so long as this Lease remains in effect and Tenant is not in an
Event of Default hereunder, Landlord will make twenty five (25) additional
stalls available for Tenant’s use in the Madison Overture Center Ramp or Dane
County Ramp (or another similar parking facility within close proximity to the
Building) under Landlord’s lease with the parking facility or facilities for
such parking stalls. Tenant shall pay to Landlord a monthly rate of $125.00 per
parking space which will be due and payable as Additional Rent at the same time
as are Tenant’s monthly installments of Base Rent. The rate for the additional
twenty five (25) stalls shall increase annually at the lessor of 3% or the rate
of increased imposed by the municipalities for such stalls.

Upon not less than 30 days notice, Landlord may alter the number of parking
spaces which Tenant will have the right to use, provided that the number of
spaces provided to Tenant will not be diminished below that number of the
parking spaces set forth above. Landlord reserves the right to specifically
assign and reassign from time to time any or all of said parking spaces among
the tenants of the Building in any manner in which Landlord determines in its
sole discretion and Tenant will upon not less than 10 days’ notice from Landlord
furnish Landlord with the state automobile license number assigned to its
automobile or automobiles and the automobiles of all of its employees and
representatives employed or working in the premises and Tenant agrees to comply
with such other request as Landlord may make in Landlord’s enforcement of any
parking control program. Notwithstanding the existence of any such control,
Landlord will not be responsible to Tenant, its employees, agents,
representatives, customers or invitees for any violation of any parking control
program implemented by Landlord.

The provisions of this Exhibit supplement and are specifically subject to all
provisions of the Lease.

 

41



--------------------------------------------------------------------------------

EXHIBIT “E”

MINIMUM JANITORIAL SPECIFICATIONS

OFFICE & WORK AREAS

Monday-Friday

Vacuum carpets

Dust mop hard surface floors

Empty wastebaskets, clean and install liners as needed

Clean and polish water fountains

Dust and spot clean conference room tables

Lock all doors to secure building and set alarm (if used)

Weekly

Spot wash hallway walls

Dust desktops, tabletops, credenzas, file cabinets and other Office furniture
(desks will be dusted only if cleared)

Dust windowsills, baseboards, ledges and moldings

Monthly

High level dusting

Spot wash interior walls

Vacuum air conditioning vents

Edge vacuum carpet borders and difficult to vacuum areas

Clean sidelight windows

Semi-Annual

Scrub and wax hard surface floors (if required)

Wash exterior windows

As Needed

Remove all recyclables in compliance with applicable law

LAVORATORIES

Monday-Friday

Empty waste receptacles

Clean and polish mirrors and fixtures

Service and refill all dispensers (soap, tissues, towels)

Clean and disinfect urinals, commodes and basins

Wet mop floors with disinfectant

Monthly

Clean all partitions and ceramic tile walls

Scrub and wax hard surface floors (if required)

ENTRYWAYS & HALLWAYS

Monday-Friday

Clean all door glass

Spot wash walls, as needed

Remove all trash

Clean and polish any water fountains

Vacuum all carpet

Remove stains in carpet

 

42



--------------------------------------------------------------------------------

EXHIBIT “F”

EXPANSION SPACE

 

43



--------------------------------------------------------------------------------

EXHIBIT “G”

EXTERIOR TENANT SIGNAGE

 

44